Exhibit 10.17

 

JOINDER

 

May 19, 2011

 

Reference is made to that certain Amended and Restated Limited Liability Company
Agreement of New Mountain Finance Holdings, L.L.C., a Delaware limited liability
company (the “Company”), dated as of 4:25 p.m. (New York City time) on May 19,
2011 (the “LLC Agreement”), by and among the members of the Company, attached
hereto as Exhibit A.

 

By and upon execution of this joinder, effective as of 4:30 p.m. on May 19,
2011, the undersigned (a) shall be a party to the LLC Agreement, (b) accepts and
agrees to be subject to all terms and conditions of the LLC Agreement, (c) shall
be considered a “Member” and “New Mountain Finance” thereunder and (d) shall be
entitled to the rights and benefits and subject to the duties and obligations of
a Member and New Mountain Finance thereunder, in each case as fully as if the
undersigned were an original signatory thereto in such capacity.

 

Unless otherwise specified in writing by the undersigned, the initial address
for notices to the undersigned for purposes of the LLC Agreement is the address
for the undersigned set forth on the signature page hereto.  Pursuant to
Section 3.1(c) of the LLC Agreement, the Company shall amend Schedule A to the
LLC Agreement to reflect the admission of the undersigned as a Member and such
other information of the undersigned as indicated in Schedule A to the LLC
Agreement.  This joinder shall not otherwise constitute an amendment or waiver
of any provision of the LLC Agreement, which shall continue and remain in full
force and effect in accordance with its terms.

 

*    *    *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this joinder as of the date
first written above.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

By:

/s/ Paula Bosco

 

Name:

Paula Bosco

 

Its:

Secretary

 

 

 

 

 

Address for Notices:

787 7th Avenue, 48th Floor

 

 

New York, NY 10019

 

 

(212) 720-0300

 

 

Fax: (    )      -        

 

The Company hereby agrees to be bound by, and abide by, all of the provisions
set forth in this Agreement.

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

/s/ Paula Bosco

 

Name:

Paula Bosco

 

Its:

Secretary

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

3

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

Dated  May 19, 2011

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS (1) THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND
UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS AND (2) IF REQUESTED BY THE
BOARD, THE TRANSFEROR DELIVERS TO THE COMPANY AN OPINION OF COUNSEL SATISFACTORY
TO THE BOARD, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, TO THAT EFFECT.

 

4

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

2

 

 

1.1

Defined Terms

2

1.2

Other Definitional Provisions; Interpretation

13

 

 

 

ARTICLE 2 FORMATION

13

 

 

2.1

Formation; Qualification

13

2.2

Name

14

2.3

Term

14

2.4

Headquarters Office

14

2.5

Registered Agent and Office

14

2.6

Purpose

14

2.7

Powers

14

 

 

 

ARTICLE 3 MEMBERS AND INTERESTS

15

 

 

3.1

Members

15

3.2

Meeting of Members

16

3.3

Membership Units

19

3.4

Authorization and Issuance of Additional Units

23

 

 

 

ARTICLE 4 MANAGEMENT AND OPERATIONS

23

 

 

4.1

Board

23

4.2

Information Relating to the Company

26

4.3

Insurance

26

4.4

Officers

26

4.5

Certain Costs, Fees and Expenses

27

4.6

Certain Duties and Obligations of the Members

27

4.7

Limitation of Liability; Exculpation

27

4.8

Indemnification

28

4.9

Title to Assets; Liens

31

4.10

New Mountain Finance Conduct of Business Only Through the Company

31

4.11

Credit Agreement Covenants

32

 

 

 

ARTICLE 5 CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

32

 

 

5.1

Capital Contributions

32

5.2

Contribution of Proceeds of Issuance of Securities by New Mountain Finance

32

5.3

Loans from Members

33

5.4

Loans from Third Parties

33

5.5

Distributions

33

5.6

Revisions to Reflect Issuance of Additional Units

34

 

i

--------------------------------------------------------------------------------


 

ARTICLE 6 BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

34

 

 

6.1

General Accounting Matters

34

6.2

Capital Accounts

35

6.3

Allocations of Net Income and Net Losses for U.S. Federal Income Tax Purposes

36

6.4

Excess Nonrecourse Liabilities

36

6.5

Revisions to Allocations to Reflect Issuance

36

6.6

Payments of Certain Expenses

36

6.7

Certain Tax Matters

37

6.8

Tax Year

39

6.9

Withholding Requirements

39

6.10

Reports to Members

39

6.11

Auditors

40

 

 

 

ARTICLE 7 DISSOLUTION

40

 

 

7.1

Dissolution

40

7.2

Winding-Up

41

7.3

Final Distribution

41

7.4

Exchange Right Upon Dissolution

42

 

 

 

ARTICLE 8 TRANSFER; SUBSTITUTION; ADJUSTMENTS

43

 

 

8.1

Restrictions on Transfer

43

8.2

Substituted Members

44

8.3

Effect of Void Transfers

45

 

 

 

ARTICLE 9 EXCHANGE RIGHT OF NON-NMF MEMBERS

45

 

 

9.1

Exchange Right of Non-NMF Members

45

9.2

Effect of Exercise of Exchange Right

47

9.3

Reservation of New Mountain Finance Common Stock

48

 

 

 

ARTICLE 10 MISCELLANEOUS

48

 

 

10.1

Further Assurances

48

10.2

Amendments

48

10.3

Pass-Through Voting

48

10.4

Restrictions on Disclosure of Information

48

10.5

Injunctive Relief

50

10.6

No Third-Party Beneficiaries

50

10.7

Notices

50

10.8

Severability

50

10.9

Counterparts and Signature

51

10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

51

 

Schedule A

Members

 

Schedule B

Credit Agreement Covenants

 

Exhibit 1

Form of New Mountain Guardian AIV Holdings Corporation Joinder Agreement

 

Exhibit 2

Form of New Mountain Finance Corporation Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT
OF
NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
of New Mountain Finance Holdings, L.L.C., a Delaware limited liability company
(the “Company”), is made and entered into as of 4:25 p.m. (New York City time)
on May 19, 2011, by and between New Mountain Guardian AIV, L.P., a Delaware
limited partnership (“Guardian AIV”), and New Mountain Guardian Partners, L.P.,
a Delaware limited partnership (“Guardian Partners”).  Certain terms used in
this Agreement are defined in Section 1.1.

RECITALS

 

WHEREAS, the Company was formed by Guardian AIV under the provisions of the LLC
Act (as defined below) under the name “New Mountain Guardian (Leveraged) L.L.C.”
by the filing of a Certificate of Formation with the Secretary of State of the
State of Delaware on October 29, 2008;

 

WHEREAS, simultaneously therewith Guardian AIV entered into the Limited
Liability Company Agreement of New Mountain Guardian (Leveraged) L.L.C. dated as
of October 29, 2008 (the “Initial LLC Agreement”);

 

WHEREAS, on May 19, 2011 at 4:15 p.m. (New York City time), Guardian Partners
caused New Mountain Guardian Partners Debt Funding, L.L.C. to merge with and
into New Mountain Guardian Partners (Leveraged), L.L.C., with New Mountain
Guardian Partners (Leveraged), L.L.C. as the surviving company;

 

WHEREAS, on May 19, 2011 at 4:20 p.m. (New York City time), Guardian Partners
caused New Mountain Guardian Partners (Leveraged), L.L.C. to merge with and into
the Company, with the Company as the surviving company (the “Guardian Partners
Merger”), and Guardian Partners received membership units in the Company as
consideration for the transfer of assets in the merger;

 

WHEREAS, Guardian AIV will contribute to New Mountain Guardian AIV Holdings
Corporation, a Delaware corporation (“AIV Holdings”) its Common Membership Units
in exchange for common stock of AIV Holdings and AIV Holdings will be admitted
as a Member of the Company pursuant to a joinder agreement to this Agreement,
the form of which is set forth in Exhibit 1 hereto (the “AIV Holdings Joinder
Agreement”);

 

WHEREAS, Guardian Partners will contribute to New Mountain Finance Corporation,
a Delaware corporation (“New Mountain Finance”) its Common Membership Units in
exchange for a number of shares of New Mountain Finance Common Stock equal to
the number of Common Membership Units so contributed, and New Mountain Finance
will be admitted as a Member of the Company pursuant to a joinder agreement to
this Agreement, the form of which is set forth in Exhibit 2 hereto (the “New
Mountain Finance Joinder Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company will be renamed “New Mountain Finance Holdings, L.L.C.” by
filing a Certificate of Amendment with the Secretary of State of the State of
Delaware;

 

WHEREAS, shares of New Mountain Finance Common Stock will be sold to the public
in an underwritten offering (the “Initial Public Offering”) and in a concurrent
private placement to certain executives and employees of, and other individuals
affiliated with, New Mountain Capital (the “Concurrent Offering”);

 

WHEREAS, New Mountain Finance will contribute the gross proceeds of the Initial
Public Offering and the Concurrent Offering to the Company in exchange for a
number of Common Membership Units equal to the number of shares of New Mountain
Finance Common Stock sold by New Mountain Finance in the Initial Public Offering
and the Concurrent Offering; and

 

WHEREAS, the Members desire to amend and restate the Initial LLC Agreement to,
among other things, (i) reclassify the membership units in the Company into
Common Membership Units, (ii) set forth the rights and obligations of each
Member with respect to the Company and (iii) set forth the terms and conditions
for the operation of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1          Defined Terms.  The following terms shall have the following
meanings in this Agreement:

 

“Action” means any suit, arbitration, inquiry, proceeding or investigation
(whether civil, criminal, administrative, investigative, or informal) by or
before any court, Governmental Authority or any arbitration tribunal asserted by
a Person.

 

“Administration Agreement” means the Administration Agreement to be entered into
among the Company, New Mountain Finance and New Mountain Finance Administration,
L.L.C., as Administrator, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Adjustment Event” has the meaning set forth in Section 3.3(d) of this
Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Person.

 

“Agreement” has the meaning set forth in the preamble of this Agreement, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

 

2

--------------------------------------------------------------------------------


 

“AIV Holdings” has the meaning set forth in the preamble of this Agreement.

 

“AIV Holdings Joinder Agreement” has the meaning set forth in the preamble of
this Agreement.

 

“AIV Holdings Member” means AIV Holdings and any Permitted Transferees of AIV
Holdings (so long as Section 8.2 has been satisfied with respect to such
Permitted Transferee); provided that if AIV Holdings and all of its Permitted
Transferees cease to own Common Membership Units, then AIV Holdings and its
Permitted Transferees shall no longer be treated as the AIV Holdings Member
under this Agreement.

 

“Beneficial Owner” (including, with correlative meaning, the term “beneficially
owns”) has the meaning attributed to it in Rules 13d-3 and 13d-5 under the
Exchange Act, whether or not applicable.  For purposes of this Agreement no
Member shall be deemed to be the Beneficial Owner of New Mountain Finance Common
Stock solely by reason of such Member’s ownership of Common Membership Units
that are exchangeable pursuant to Section 7.4 or Section 9.1.

 

“Board” has the meaning set forth in Section 4.1(a) of this Agreement.

 

“Budget” means an annual operating and capital budget of the Company, including,
among other things, anticipated revenues, expenditures (capital and operating),
and cash and capital requirements of the Company for the following year.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Business Development Company” has the meaning set forth under Section 2(a)(48)
of the Investment Company Act.

 

“Capital Account” has the meaning set forth in Section 6.2(a) of this Agreement.

 

“Capital Contribution” means (i) the total amount of cash and the fair market
value of assets contributed (or deemed contributed) by a Member to the Company
determined (x) as of the Cutoff Date, in the case of cash and assets deemed
contributed to the Company by Guardian Partners and Guardian AIV pursuant to the
Guardian Partners Merger, subject to any reasonable adjustments as determined by
the Board, and (y) at the date on which any other assets are contributed (or
deemed contributed) to the Company by a Member, in each case as determined by
the Board (net of all liabilities that the Company is considered to assume or
take subject to) and (ii) in the case where the Investment Adviser receives
payment of a portion of the incentive fee in Common Membership Units pursuant to
the Investment Management Agreement, the total amount of cash that the
Investment Adviser would have received if such portion of such incentive fee had
been paid entirely in cash rather than in Common Membership Units.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests in, participations in (or other equivalents), however
designated, of corporate stock, including each class of common stock and
preferred stock of such Person and

 

3

--------------------------------------------------------------------------------


 

(2) with respect to any Person that is not a corporation, any and all
partnership, limited liability company or other equity interests of such Person
or any other interest that confers on a Person the right to receive a share of
the profits and losses of, or distribution of assets, of the issuing Person.

 

“Carrying Value” means, with respect to any asset of the Company, the asset’s
adjusted basis for U.S. federal income tax purposes, except as follows:

 

(i)  the Carrying Value of any asset contributed (or deemed contributed) by a
Member to the Company will be the fair market value of the asset (x) as of the
Cutoff Date in the case of any asset deemed contributed to the Company by
Guardian Partners and Guardian AIV pursuant to the Guardian Partners Merger,
subject to any reasonable adjustment as determined by the Board, and (y) at the
date on which any other asset is contributed (or deemed contributed) to the
Company, in each case as determined by the Board;

 

(ii) the Carrying Values of all assets of the Company shall be adjusted to equal
their respective fair market values, in accordance with the rules, events, and
times, set forth in Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and
otherwise provided for in the rules governing maintenance of Capital Accounts
under Treasury Regulations; provided, however, that such adjustments shall be
made only if the Board determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members;

 

(iii) any adjustments to the adjusted basis of any asset of the Company pursuant
to Section 734 or Section 743 of the Code shall be taken into account in
determining such asset’s Carrying Value in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that the Carrying
Value of any asset of the Company shall not be adjusted pursuant to this clause
(iii) to the extent that an adjustment pursuant to clause (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (iii);

 

(iv) in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(e), the
Carrying Value of any asset of the Company distributed to any Member shall be
adjusted immediately prior to such distribution to equal its fair market value
as of the time such asset is distributed as determined by the Board; and

 

(v) if the Carrying Value of any asset of the Company has been determined
pursuant to clause (i), (ii) or (iii) of this definition, to the extent
permitted by the Treasury Regulations, such Carrying Value shall thereafter be
adjusted in the same manner as would the asset’s adjusted basis for U.S. federal
income tax purposes in accordance with and subject to the requirements of
Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

 

“Certificate” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Certificate of Amendment” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Claim” means any Action, complaint, charge or investigation pending or, to the
Person’s knowledge, threatened against the Person or any of its Representatives.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the rules and regulations thereunder in effect from
time to time.  Any reference herein to a specific provision of the Code shall
mean, where appropriate, the corresponding provision in any successor statute.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Membership Unit” means a Unit representing, when outstanding, a
fractional part of the Interests of all Members holding Common Membership Units,
and having the rights and obligations specified with respect to Common
Membership Units in this Agreement.

 

“Company” has the meaning set forth in the preamble of this Agreement.

 

“Company Interests” means, with respect to any New Mountain Finance Securities,
the corresponding class of Units or Equity Interests, as applicable, with
designations, preferences and other rights, terms and conditions (other than
financial covenants applicable to New Mountain Finance or its Subsidiaries) that
are substantially the same as the designations, preferences and other rights,
terms and conditions of such other New Mountain Finance Securities.

 

“Company Purposes” has the meaning set forth in Section 2.6 of this Agreement.

 

“Concurrent Offering” has the meaning set forth in the preamble of this
Agreement.

 

“Confidential Information” has the meaning set forth in Section 10.4(a) of this
Agreement.

 

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting Equity Interests, as trustee or executor, by contract or
otherwise.

 

“Credit Agreement” means the Amended and Restated Loan and Security Agreement,
dated as of May 19, 2011, among the Company, as the borower and the collateral
administrator, each of the lenders from time to time party thereto, Wells Fargo
Securities, LLC, as the administrative agent, and Wells Fargo Bank, National
Association, as the collateral custodian, as may be amended, modified, waived,
supplemented or restated from time to time.

 

“Cutoff Date” means March 31, 2011, the date as of which the Company will
calculate net asset value per Unit.

 

“Director” has the meaning set forth in Section 4.1(a) of this Agreement.

 

“Dissolution Exchange Date” has the meaning set forth in Section 7.4(a) of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Dissolution Exchange Notice” has the meaning set forth in Section 7.4(a) of
this Agreement.

 

“Dissolution Exchange Right” has the meaning set forth in Section 7.4(a) of this
Agreement.

 

“Dissolution Exchanging Non-NMF Member” has the meaning set forth in
Section 7.4(a) of this Agreement.

 

“Dividend Reinvestment Plan” means the dividend reinvestment plan that New
Mountain Finance has adopted pursuant to which its distributions will be
reinvested in New Mountain Finance Common Stock on behalf of its stockholders.

 

“Equity Interests” means:

 

(i)            with respect to the Company, any and all units, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of limited liability company interests or equivalent ownership
interests in, or issued by, the Company or interests, participations or other
equivalents to share in the revenues or earnings of the Company, or securities
convertible into, or exchangeable or exercisable for, such units, interests,
participations or other equivalents and options, warrants or other rights to
acquire such units, interests, participations or other equivalents
(including, Indebtedness that is convertible into, or exchangeable for, units,
interests, participations or other equivalents), but shall not include any other
Indebtedness of the Company, and

 

(ii)           with respect to any other Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of capital stock, partnership interests (whether general or
limited), limited liability company interests or equivalent ownership interests
in or issued by, or interests, participations or other equivalents to share in
the revenues or earnings of including any form of beneficial interest in a
trust, such Person or securities convertible into, or exchangeable or
exercisable for, such shares, interests, participations or other equivalents and
options, warrants or other rights to acquire such shares, interests,
participations or other equivalents (including, Indebtedness that is convertible
into, or exchangeable for, shares, interests, participations or other
equivalents), but shall not include any other Indebtedness of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Excess Nonrecourse Liability” has the meaning set forth Treasury Regulations
Section 1.752-3(a)(3).

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Exchange Date” has the meaning set forth in Section 9.1(a) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Exchange Notice” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Exchange Right” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Exchange Units” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Exchanging Member” has the meaning set forth in Section 9.1(a) of this
Agreement.

 

“Fiscal Month” means each fiscal month within the Company’s Fiscal Year, as
determined by the Board.

 

“Fiscal Quarter” means each fiscal quarter, which shall consist of three Fiscal
Months.

 

“Fiscal Year” means the fiscal year of the Company ending on December 31 of each
year.

 

“GAAP” means the generally accepted accounting principles in the United States,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession.

 

“Governmental Authority” means any United States federal, state or local or any
foreign government, supranational, governmental, regulatory or administrative
authority, instrumentality, agency or commission, political subdivision,
securities self-regulatory organization or any court, tribunal or judicial or
arbitral body or other governmental authority.

 

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Exchange Act.

 

“Guardian AIV” has the meaning set forth in the preamble of this Agreement.

 

“Guardian Partners” has the meaning set forth in the preamble of this Agreement.

 

“Guardian Partners Merger” has the meaning set forth in the preamble of this
Agreement.

 

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments issued by such Person, (iii) all obligations of such Person
to pay the deferred purchase price for property or services, except trade
accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person evidenced by surety bonds or other similar
instruments, (v) all reimbursement obligations of such Person in respect of
letters of credit or other similar instruments, (vi) all Indebtedness of others
secured by any lien, security interest or mortgage on any asset of such Person
and (vii) all Indebtedness of others guaranteed (whether by virtue of
partnership

 

7

--------------------------------------------------------------------------------


 

arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain a minimum net worth, financial ratio
or similar requirements, or otherwise) by such Person.

 

“Indemnitee” has the meaning set forth in Section 4.8(a) of this Agreement.

 

“Independent Counsel” has the meaning set forth in Section 4.8(c) of this
Agreement.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, geological
information, computer programs or other software, marketing plans, customer
names, communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.

 

“Initial LLC Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Initial Public Offering” has the meaning set forth in the preamble of this
Agreement.

 

“Interest” means a Member’s limited liability company interest in the Company as
provided in this Agreement and under the LLC Act, and, in addition, any and all
rights and benefits to which a Member is entitled under this Agreement and/or
the LLC Act, together with all duties and obligations of such Person to comply
with this Agreement and/or the LLC Act.

 

“Investment Adviser” means New Mountain Finance Advisers BDC, L.L.C., a Delaware
limited liability company.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

 

“Investment Management Agreement” means the Investment Management Agreement to
be entered into between the Company and the Investment Adviser, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“IPO Date” means the closing date of the Initial Public Offering.

 

“law” means any law (statutory, common or otherwise), constitution, ordinance,
code, rule, regulation, executive order or other similar authority enacted,
adopted, promulgated or applied by any Governmental Authority, each as amended
from time to time.

 

“Liabilities” means all damages, losses, liabilities or obligations, payments,
amounts paid in settlement, fines, penalties, costs of burdens associated with
performing

 

8

--------------------------------------------------------------------------------


 

injunctive relief and other costs (including reasonable fees and expenses of
outside attorneys, accountants and other professional advisors, and of expert
witnesses and other costs of investigation, preparation and litigation in
connection with any Action, appeal, petition, plea, charge, complaint, claim,
suit, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation or similar matter or proceeding) of any kind or nature whatsoever,
whether known or unknown, asserted or unasserted, absolute, contingent or
vested, accrued or unaccrued, liquidated or unliquidated, or matured or
unmatured.

 

“License Agreement” means the License Agreement to be entered into by and
between the Company and New Mountain Finance, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Lien” means, with respect to any asset, any lien, mortgage, deed of trust,
pledge, security interest, charge or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement and any
lease in the nature thereof.

 

“Liquidator” has the meaning set forth in Section 7.2 of this Agreement.

 

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. §§18-101,
et seq., as it may be amended from time to time, and any successor to such
statute.

 

“Member” means each Person that is or becomes a member, as contemplated in the
LLC Act, of the Company in accordance with the provisions of this Agreement and
is listed on Schedule A to this Agreement (as such Schedule may be amended or
modified from time to time) and has not ceased to be a Member as provided in
Section 3.1(e) of this Agreement.

 

“Member Information” has the meaning set forth in Section 10.4(c) of this
Agreement.

 

“Net Income” or “Net Losses,” as appropriate, means, for any period, the taxable
income or tax loss of the Company for such period for U.S. federal income tax
purposes, as determined in accordance with the accounting method used by the
Company for U.S. federal income tax purposes, with the following adjustments:

 

(i) there shall be taken into account any separately stated items under
Section 702(a) of the Code;

 

(ii) any tax-exempt income received by the Company shall be deemed for these
purposes only to be an item of gross income;

 

(iii) any expenditure of the Company described in Section 705(a)(2)(B) of the
Code (or treated as described therein pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(i)) shall be treated as a deductible expense;

 

(iv) if the Carrying Value of any asset of the Company is adjusted pursuant to
clause (ii), (iii) or (iv) of the definition thereof, the amount of such
adjustment shall be taken into account in the period of adjustment as gain or
loss from the disposition or deemed disposition of

 

9

--------------------------------------------------------------------------------


 

such asset for purposes of computing Net Income and Net Losses, but in the case
of an adjustment pursuant to clause (ii) of the definition of Carrying Value
only in the manner and subject to the limitations prescribed in Treasury
Regulations Section 1.704-1(b)(iv)(m)(4);

 

(v) in the case of an asset of the Company described in clause (i) of the
definition of Carrying Value or that is adjusted pursuant to clause (ii) of the
definition of Carrying Value, Net Income and Net Losses of the Company (and the
constituent items of income, gain, loss and deduction) realized with respect to
such asset shall be computed in accordance with the principles of Treasury
Regulations Section 1.704-1(b)(2)(iv)(g); and

 

(vi) any amounts paid to the Investment Adviser pursuant to the Investment
Management Agreement shall be treated as payments to a non-Member under
Section 707 of the Code.

 

“New Mountain Capital” means New Mountain Capital Group, L.L.C., a Delaware
limited liability company.

 

“New Mountain Finance” has the meaning set forth in the preamble of this
Agreement.

 

“New Mountain Finance Common Stock” means the common stock, par value $0.01, of
New Mountain Finance.

 

“New Mountain Finance Joinder Agreement” has the meaning set forth in the
preamble of this Agreement.

 

“New Mountain Finance Securities” means any Equity Interests of New Mountain
Finance, or any rights, options, warrants or convertible or exchangeable
securities having the right to convert into, exchange for, subscribe for or
purchase any Equity Interests of New Mountain Finance.

 

“New Mountain Finance Stock Offering” means a primary offering by New Mountain
Finance of its Common Stock, including, without limitation, the Initial Public
Offering, the Concurrent Offering and any other offerings.

 

“Non-NMF Member” means, unless the context otherwise requires, Guardian AIV (for
so long as Guardian AIV is a Member), Guardian Partners (for so long as Guardian
Partners is a Member), the AIV Holdings Member and each additional Person,
except for New Mountain Finance, but including the Investment Adviser and
Permitted Transferees (so long as Section 8.2 has been satisfied with respect to
such Permitted Transferees), that becomes a Member pursuant to the terms of this
Agreement, in such Person’s capacity as a member of the Company.

 

“Nonrecourse Debt” means any Company liability to the extent that no Member (or
related person within the meaning of Treasury Regulations Section 1.752-4(b))
bears the economic risk of loss for such liability under Treasury Regulations
Section 1.752-2.

 

10

--------------------------------------------------------------------------------


 

“Over-Allotment Option” means the over-allotment option that may be exercised by
the Underwriters of the Initial Public Offering pursuant to the Underwriting
Agreement.

 

“Party” or “Parties” means the Company and each Member of the Company.

 

“Percentage Interest” means, with respect to any Member at any time holding
Common Membership Units, the quotient, expressed as a percentage, obtained by
dividing (i) the number of Common Membership Units held by such holder at the
time of such calculation, by (ii) the total number of all Common Membership
Units outstanding at the time of such calculation.

 

“Permitted Transferee” means in the case of any Member, an Affiliate of such
Member, and in the case of the Investment Adviser, an officer, director, member,
manager, equity holder, employee, agent or Affiliate of the Investment Adviser
and any of their heirs, executors, successors and assigns.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever.

 

“Private Resale” has the meaning set forth in Section 9.1(a) of this Agreement.

 

“Proceeding” has the meaning set forth in Section 4.8(a) of this Agreement.

 

“Prohibited Person” means any Person with whom a Member would be restricted from
doing business under the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.
R. 3162, Public Law 107 56, as amended, and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001, and regulations promulgated
pursuant thereto, including, without limitation, Persons named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List,
as such List may be amended from time to time.

 

“Registration Rights Agreement” means the Registration Rights Agreement to be
entered into among the Company, New Mountain Finance, AIV Holdings, Guardian
Partners and the Investment Adviser, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Regulated Investment Company” has the meaning set forth in Section 2.6 of this
Agreement.

 

“Representative” has the meaning set forth in Section 4.7(a) of this Agreement.

 

“Retraction Notice” has the meaning set forth in Section 9.1(b) of this
Agreement.

 

“Section 704(c) Property” means any asset of the Company if the Carrying Value
of such asset differs from its adjusted tax basis.

 

11

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose Capital Stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
or a majority of the outstanding Equity Interests is at the date of
determination beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially owns
(x) at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Persons performing such
functions), (y) at least a majority of the outstanding Equity Interests or
(z) otherwise acts as the general partner or managing member of such other
Person.

 

“Tax Matters Member” has the meaning set forth in Section 6.7(a) of this
Agreement.

 

“Termination Notice” has the meaning set forth in Section 9.1(b) of this
Agreement.

 

“Transaction Documents” means, collectively, the following agreements:

 

(i)        this Agreement;

(ii)       the Administration Agreement;

(iii)      the Investment Management Agreement;

(iv)      the License Agreement; and

(v)       the Registration Rights Agreement.

 

“Transfer” (including the term “Transferred”) means, directly or indirectly and
by operation of law or otherwise, to sell, transfer, give, exchange, bequest,
assign, pledge, grant a security interest in, encumber, hypothecate or otherwise
dispose of, either voluntarily or involuntarily.

 

“Transferring Member” has the meaning set forth in Section 8.1(a) of this
Agreement.

 

“Treasury Regulations” means the federal income tax regulations, including any
temporary regulations, promulgated under the Code, as such Treasury Regulations
may be amended from time to time.  Any and all references herein to specific
Treasury Regulations provisions shall be deemed to refer to any corresponding
successor provisions.

 

“Underwriters” means the several underwriters of the Initial Public Offering
named in the Underwriting Agreement.

 

“Underwriting Agreement” means the underwriting agreement entered into among New
Mountain Finance and the Underwriters for the Initial Public Offering.

 

12

--------------------------------------------------------------------------------


 

“Underwritten Resale” has the meaning set forth in Section 9.1(a) of this
Agreement.

 

“Unit” has the meaning set forth in Section 3.3(a).

 

1.2          Other Definitional Provisions; Interpretation.

 

(a)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole,
including the schedules and exhibits attached hereto, and not to any particular
provision of this Agreement.  Article, section and subsection references are to
this Agreement unless otherwise specified.

 

(b)           The words “include” and “including” and words of similar import
when used in this Agreement shall be deemed to be followed by the words “without
limitation.”

 

(c)           The titles and headings in this Agreement are included for
convenience of reference only and will not limit or otherwise affect the meaning
or interpretation of this Agreement.

 

(d)           The meanings given to capitalized terms defined herein will be
equally applicable to both the singular and plural forms of such terms. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.

 

(e)           If and to the extent that any provision of the LLC Act, the
Certificate, the Certificate of Amendment or any provision of this Agreement
conflicts with any provision of the Investment Company Act or interpretation
thereof by the U.S. Securities and Exchange Commission, the applicable provision
of the Investment Company Act or applicable interpretation shall control.

 

ARTICLE 2
FORMATION

 

2.1          Formation; Qualification.

 

(a)           A Certificate of Formation of the Company (the “Certificate”) was
filed with the Secretary of State of the State of Delaware on October 29, 2008
to form on such date the Company as a limited liability company pursuant to the
LLC Act.  A Certificate of Amendment was filed with the Secretary of State of
the State of Delaware on May 11, 2011, renaming the Company “New Mountain
Finance Holdings, L.L.C.” (the “Certificate of Amendment”).  The rights, duties
and liabilities of the Members shall be as provided in the LLC Act, except as
otherwise provided in this Agreement.

 

(b)           The Company shall be qualified or registered under foreign limited
liability company statutes or assumed or fictitious name statutes or similar
laws in any jurisdiction in which the Company owns property or transacts
business to the extent, in the judgment of the Board, such qualification or
registration is necessary or advisable in order to protect the limited liability
of the Members or to permit the Company lawfully to own property

 

13

--------------------------------------------------------------------------------


 

or transact business. The Board shall, to the extent necessary in the judgment
of the Board, maintain the Company’s good standing in each such jurisdiction.

 

(c)           Each Director shall be an “authorized person” within the meaning
of § 18-204(a) of the LLC Act, and shall have the power and authority to
execute, file and publish any certificates, notices, statements or other
documents (and any amendments or restatements thereof) necessary to permit the
Company to conduct business as a limited liability company in each jurisdiction
where the Company elects to do business.

 

2.2          Name.  The name of the limited liability company formed by the
filing of the Certificate, as amended by the filing of the Certificate of
Amendment is “New Mountain Finance Holdings, L.L.C.”  The business of the
Company may be conducted under such other names as the Board may from time to
time designate; provided that the Company complies with all applicable laws
relating to the use of fictitious and assumed names.

 

2.3          Term.  The term of the Company commenced as of the date of filing
the Certificate and will continue in perpetuity; provided that the Company may
be dissolved in accordance with the provisions of this Agreement or the LLC Act.

 

2.4          Principal Executive Offices.  The Company’s principal offices shall
be located in 787 7th Avenue, 48th Floor, New York, NY 10019 or at such location
as the Board determines from time to time in its sole discretion.

 

2.5          Registered Agent and Office.  The address of the Company’s
registered office in the State of Delaware is c/o Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, County of New Castle, Delaware
19808.  The name of the Company’s registered agent at such address is
Corporation Service Company.  The Board may at any time designate a replacement
registered agent or registered office or both.

 

2.6          Purpose.  The purpose of the Company is to engage in any lawful act
or activity for which limited liability companies may be formed under the LLC
Act (the “Company Purposes”); provided that the Company’s business and
operations shall be limited and conducted in such a manner that will (a) permit
New Mountain Finance at all times to satisfy the requirements for qualification
as a Business Development Company, unless New Mountain Finance voluntarily
withdraws its election to be a Business Development Company in accordance with
the requirements with respect thereto under the Investment Company Act,
(b) permit New Mountain Finance at all times to satisfy the requirements for
qualification as a regulated investment company under Subchapter M of the Code
(a “Regulated Investment Company”) unless New Mountain Finance ceases to qualify
as a Regulated Investment Company for reasons other than the conduct of the
business and operations of the Company or voluntarily revokes its election to be
a Regulated Investment Company and (c) ensure that the Company will not be
classified as a “publicly traded partnership” taxable as a corporation for
purposes of Section 7704 of the Code except to the extent determined by the
Board.

 

2.7          Powers.  The Company shall have the power and authority to take any
and all actions necessary, appropriate, desirable, advisable, incidental or
convenient to, or for the furtherance of, the Company Purposes, alone or with
other Persons; provided, however, that the Company shall not take any action
that, or omit to take any action which omission, in the

 

14

--------------------------------------------------------------------------------


 

judgment of the Board, (i) could adversely affect the ability of New Mountain
Finance to qualify and to continue to qualify as a Business Development Company
and a Regulated Investment Company or (ii) could subject New Mountain Finance to
any additional taxes under Section 852 of the Code or Section 4982 of the Code
or any other related or successor provision of the Code, unless any such action
(or omission) under the foregoing clause (i) or (ii) shall have been
specifically consented to by New Mountain Finance in writing.  In connection
with the foregoing, and without limiting New Mountain Finance’s right to cease
qualifying as a Business Development Company and/or a Regulated Investment
Company, the Members acknowledge that New Mountain Finance’s expected status as
a Regulated Investment Company and the avoidance of income and excise taxes on
New Mountain Finance inures to the benefit of all the Members and not solely New
Mountain Finance.  Notwithstanding the foregoing, the Non-NMF Members agree that
New Mountain Finance may terminate its status as a Business Development Company
and/or Regulated Investment Company at any time to the fullest extent permitted
under applicable law.

 

ARTICLE 3
MEMBERS AND INTERESTS

 

3.1          Members.

 

(a)           Each of Guardian Partners and Guardian AIV was previously admitted
as a Member to the Company pursuant to the Initial LLC Agreement, as amended. 
Each Person named as a Member on Schedule A hereto on the date hereof shall be
deemed to own the number of Common Membership Units specified in Schedule A.

 

(b)           In addition to the information described in Section 3.1(a) hereof,
Schedule A hereto contains the name and address of each Member as of the date
hereof.  The Company shall revise Schedule A (i) following the contribution by
Guardian AIV to AIV Holdings of its Common Membership Units in exchange for
common stock of AIV Holdings and the execution by AIV Holdings of the AIV
Holdings Joinder Agreement, (ii) following the contribution by Guardian Partners
to New Mountain Finance of its Common Membership Units in exchange for a number
of shares of New Mountain Finance Common Stock equal to the number of Common
Membership Units so contributed and the execution by New Mountain Finance of the
New Mountain Finance Joinder Agreement, (iii) following the contribution by New
Mountain Finance to the Company of the proceeds of the Initial Public Offering
and the Concurrent Offering in exchange for Common Membership Units pursuant to
Section 5.2(a), (iv) following the exercise by the Underwriters of the
Over-Allotment Option, if any, to reflect the issuance of additional Common
Membership Units to New Mountain Finance pursuant to Section 5.2(a), (v) from
time to time to reflect the issuance or Transfer of Units in accordance with the
terms of this Agreement and other modifications to or changes in the information
set forth therein, (vi) in accordance with Sections 3.3, 3.4, 5.2, 7.4, 8.2 and
9.1 and (vii) from time to time to reflect the issuance of Units to the
Investment Adviser pursuant to the Investment Management Agreement.  Any
amendment or revision to Schedule A or to the Company’s records as contemplated
by this Agreement to reflect information regarding Members or under Section 3.3,
3.4, 5.2, 7.4, 8.2 or 9.1 and in accordance with such Sections shall be deemed
to amend this Agreement, but shall not require the approval of any Member.

 

15

--------------------------------------------------------------------------------


 

(c)           Each of AIV Holdings and New Mountain Finance will be admitted as
a Member of the Company only upon the execution and delivery of the AIV Holdings
Joinder Agreement and the New Mountain Finance Joinder Agreement, respectively,
and will not be considered to be a Member, and nothing in this Agreement,
express or implied, is intended to confer upon either of AIV Holdings or New
Mountain Finance any rights, remedies, duties or obligations of any nature
whatsoever under or by reason of this Agreement, until such joinder agreement is
executed by the Company.  One or more additional Persons may be admitted as a
Member of the Company only upon (i) an issuance of Units or other Company
Interests pursuant to and in compliance with Sections 3.3 or 3.4 or a Transfer
of Units pursuant to and in compliance with Article 8 and (ii) the execution and
delivery by such Person of a counterpart to this Agreement or other written
agreement, in a form reasonably satisfactory to the Board, to be bound by all
the terms and conditions of this Agreement.  Upon such execution, the Company
shall amend Schedule A (which shall be deemed an amendment to this Agreement) to
reflect the admission of such Person as a Member and such other information of
such Person as indicated in Schedule A.  Unless admitted to the Company as a
Member as provided in this Section 3.1 or Section 8.2, no Person is, or will be
considered to be, a Member.

 

(d)           Notwithstanding the foregoing clause (c) of this Section 3.1, in
no case will the Board admit any Member, issue any Equity Interests in the
Company, consent to any Transfer or otherwise take any action if such
admittance, issuance, Transfer or other action would cause the Company to be a
partnership that has more than one hundred (100) partners within the meaning of
Treasury Regulations Section 1.7704-1(h)(1)(ii).

 

(e)           Subject to the other provisions of this Section 3.1 and
Section 8.2, each Person that holds one or more Units in compliance with the
terms of this Agreement shall be a Member.  A Member will cease to be a Member
when such Person ceases to own any Units in the Company, in which case
Schedule A shall be amended by the Company to reflect that such Person is no
longer a Member; provided that the failure to so amend Schedule A shall not
affect such Person’s status as a former Member.

 

(f)            Except as provided in the LLC Act, this Agreement or as otherwise
agreed by a Member, in no event shall any Member (or any former Member), by
reason of its status as a Member (or former Member), have any liability or
responsibility for (i) any Indebtedness, duties, Liabilities or any other
obligations of the Company or any other Member (or any former Member) under this
Agreement, (ii) the repayment of any Capital Contribution of any other Member or
(iii) any act or omission of any other Member (or any former Member).

 

3.2          Meeting of Members.

 

(a)           Annual Meeting.  Subject to Section 3.2(h), an annual meeting of
Members shall be held on such date and at such time as (i) shall be designated
from time to time by the Board, but no less often than once during each calendar
year starting with calendar year 2012, and (ii) stated in the notice of the
meeting, at which meeting the Members entitled to vote shall transact such
business as may properly be brought before the meeting.  Subject to
Section 3.2(h), the Company shall endeavor to have each such annual meeting of
the Members occur concurrently with New Mountain Finance’s annual meeting of
stockholders (it being understood and agreed that New Mountain Finance’s first
annual meeting of stockholders will occur in 2012).  At each annual meeting of
the Members, the Members shall elect, subject to Section

 

16

--------------------------------------------------------------------------------


 

3.2(g)(ii), Directors to succeed those whose terms expire and transact such
other business as may properly be brought before the meeting.

 

(b)           Special Meetings. A special meeting of Members, for any purpose or
purposes, may be called by the Board upon giving written notice of the special
meeting as set forth in clause (d) of this Section 3.2.

 

(c)           Place and Conduct of Meetings.  Meetings of the Members shall be
held at such time and place, either within or without the State of Delaware, as
shall be designated from time to time by the Board and stated in the notice of
the meeting or in a duly executed waiver of notice thereof.  All meetings shall
be conducted by such Person as the Board may appoint pursuant to such rules for
the conduct of the meeting as the Board or such other Person deems appropriate. 
Such meetings may be held in person, by teleconference or by any other
reasonable means, in each case in the sole discretion of the Board.

 

(d)           Notice of Meetings.  Written notice of an annual meeting or
special meeting stating the place, if any, date and hour of the meeting, means
of remote communications, if any, by which Members may be deemed to be present
in person and vote at such meeting, and in the case of a special meeting, the
purpose or purposes for which the meeting is called, shall be given by the Board
no later than ten (10) calendar days nor more than ninety (90) days before the
date of the meeting to each Member entitled to vote at such meeting, unless
waived by each such Member.  Business transacted at any special meeting of
Members shall be limited to the purposes stated in the notice.  When a meeting
is adjourned to another time or place, notice need not be given of the adjourned
meeting if the time and place, if any, thereof, and the means of remote
communications, if any, by which Members may be deemed to be present in person
and vote at such adjourned meeting are announced at the meeting at which the
adjournment is taken; provided, however, that if the date of any adjourned
meeting is more than thirty (30) days after the date for which the meeting was
originally noticed, or if a new record date is fixed for the adjourned meeting,
notice of the place, if any, date, and time of the adjourned meeting and the
means of remote communications, if any, by which Members may be deemed to be
present in person and vote at such adjourned meeting, shall be given in
conformity herewith.  At any adjourned meeting, any business may be transacted
which might have been transacted at the original meeting.

 

(e)           Waiver of Notice.  No notice of any meeting of Members need be
given to any Member who submits a signed waiver of notice, whether before or
after the meeting.  Neither the business to be transacted at, nor the purpose
of, any meeting of the Members need be specified in a written waiver of notice. 
The attendance of any Member at a meeting of Members shall constitute a waiver
of notice of such meeting, except when the Member attends a meeting for the
express purpose of objecting, at the beginning of the meeting, to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

(f)            Quorum.  The presence of the holders of a majority of all the
Common Membership Units then outstanding and entitled to vote thereat, whether
in person or represented by a valid written proxy, shall constitute a quorum at
all meetings of the Members for the transaction of business.  If, however, such
quorum shall not be present or represented at any meeting of the Members, the
Person conducting the meeting or the Members entitled to vote thereat, present
in person or represented by proxy, shall have power to adjourn the meeting from

 

17

--------------------------------------------------------------------------------


 

time to time, without notice other than announcement at the meeting, until a
quorum shall be present or represented.

 

(g)           Voting.  (i)  When a quorum is present at any meeting, the
affirmative vote of the holders of a majority of the voting power of the issued
and outstanding Common Membership Units present in person or represented by
proxy and entitled to vote thereon shall decide any question brought before such
meeting, unless the question is one upon which by express provision of law
(including the Investment Company Act or any other statute and rules and
regulations of administrative agencies), or as otherwise set forth herein, a
different vote is required, in which case such express provision shall govern
and control the decision of such question.  Where a separate vote by a class or
classes or series or series of outstanding Units is required, the affirmative
vote of the majority of voting power of such class or classes or series or
series present in person or represented by proxy at the meeting and entitled to
vote thereon shall be the act of such class or classes or series or series,
unless the question is one upon which by express provision of law (including the
Investment Company Act or any other statute and rules and regulations of
administrative agencies) or as otherwise set forth herein, a different vote is
required, in which case such express provision shall govern and control the
decision of such question.  Unless required by statute, or determined by the
chairperson of the meeting to be advisable, the vote on any question need not be
by ballot.

 

(ii)           Subject to, and to the extent permitted by, the Investment
Company Act, a nominee for Director shall be elected to the Board at a meeting
if the votes cast for such nominee’s election exceed the votes cast against such
nominee’s election; provided, however, that Directors shall be elected by a
plurality of the votes cast for nominees who are validly nominated and qualified
at any meeting of Members for which (i) a nominee for Director has also been
nominated for election to the board of directors of New Mountain Finance by a
stockholder of New Mountain Finance in compliance with the advance notice
requirements for stockholder nominees for directors set forth in the bylaws of
New Mountain Finance and (ii) such nomination has not been withdrawn as
described in the bylaws of New Mountain Finance.  If a Director is to be elected
by a plurality of the votes cast, Members shall not be permitted to vote against
a nominee.

 

(h)           Action by Consent.  Any consent required herein or action required
to be taken at any meeting of Members, or any action which may be taken at any
meeting of such Members, may be taken without a meeting, without a vote, without
prior written notice and with a consent or consents in writing signed by Members
who are holders of outstanding Common Membership Units having not less than the
minimum number of votes, pursuant to clause (g) of this Section 3.2, that would
be necessary to authorize or take such action at a meeting at which all Common
Membership Units entitled to vote thereon were present and voted, other than any
consent or action of Members pursuant to the Investment Company Act that
requires the votes of Members to be cast in person at a meeting.  Prompt notice
of the taking of the action without a meeting by less than unanimous written
consent shall be given to those Members who are holders of Common Membership
Units and who have not consented in writing; provided that the failure to give
any such notice shall not affect the validity of the action taken by such
written consent.

 

18

--------------------------------------------------------------------------------


 

3.3          Membership Units.

 

(a)           Units.  The Interests in the Company may, to the extent
permissible under the Investment Company Act, be represented by one or more
classes of units (each, a “Unit”).  The aggregate number of authorized Units
that the Company is authorized to issue is 100,000,000 Common Membership Units. 
The aggregate number of authorized Units shall not be changed, modified or
adjusted from that set forth in the immediately preceding sentence; provided,
that, in the event the total number of authorized shares of New Mountain Finance
Common Stock under the certificate of incorporation of New Mountain Finance
shall be increased or decreased after the date of this Agreement, then the total
number of authorized Units shall be automatically correspondingly increased or
decreased by the same number so that the number of the authorized Units equals
the number of authorized shares of New Mountain Finance Common Stock.  Any Units
repurchased by, or otherwise transferred to, the Company or otherwise forfeited
(but not cancelled by the Company) shall thereafter be deemed to be authorized
but unissued and may be subsequently issued as Units for all purposes hereunder
in accordance with this Agreement; provided, however, that such Units will be
deemed to be cancelled and thus not be available or authorized to be
subsequently issued by the Company to the extent necessary to maintain a
one-to-one ratio between the number of Common Membership Units authorized for
issuance by the Company and the number of shares of New Mountain Finance Common
Stock authorized for issuance by New Mountain Finance.  Any Units repurchased
by, or otherwise transferred to, the Company and cancelled by the Company shall
thereafter not be available or authorized to be subsequently issued by the
Company.  Subject to Section 10.2, in the event that the Company issues an
additional class of Units other than Common Membership Units, the Board shall
make such revisions to this Agreement (including, but not limited to, the
revisions described in Section 5.6 and Section 6.5), as it deems necessary to
reflect the issuance of such additional Units.

 

(b)           Register.  Schedule A shall be the register of ownership of all
Interests in the Company (including any outstanding Units) as provided in this
Section and shall be the definitive record of ownership of all Interests in the
Company (including any outstanding Units) and all relevant information with
respect to each Member.  Units shall be uncertificated and recorded in the books
and records of the Company.

 

(c)           Common Membership Units.  The Common Membership Units shall
consist of equal units (and may be issued in fractional units).  The Common
Membership Units shall have the rights and obligations set forth herein
including being entitled to share in distributions and allocations as provided
in Sections 5.5, 6.2, 6.3, 6.4 and 7.3, and as otherwise provided in this
Agreement.

 

(d)           Splits, Distributions and Reclassifications.  Effective as of the
date of this Agreement, all of the authorized and issued Units held by Guardian
AIV and Guardian Partners shall be deemed to be reclassified, converted into and
exchanged for Common Membership Units as set forth on Schedule A hereto.  Other
than as set forth in the immediately preceding sentence, neither the Company nor
New Mountain Finance shall in any manner divide (by any split, distribution,
reclassification, recapitalization or otherwise) or combine (by reverse split,
reclassification, recapitalization or otherwise) any class or series of the
outstanding Units or New Mountain Finance Securities (including, but not limited
to, New Mountain Finance Common Stock) (an “Adjustment Event”) unless an
identical Adjustment Event is occurring with respect

 

19

--------------------------------------------------------------------------------


 

to the corresponding class or series of Units or New Mountain Finance
Securities, in which event, the Company and New Mountain Finance shall cause
such class or series of Units or New Mountain Finance Securities to be divided
or combined concurrently with and in the same manner as the corresponding class
or series of Units or New Mountain Finance Securities subject to such Adjustment
Event.  Any Adjustment Event pursuant to this Section 3.3(d) resulting in a
distribution to holders of a class of New Mountain Finance Securities must
include an economically equivalent distribution to holders of the corresponding
class or series of Units.  In the event of a partial reclassification or a
series of multiple transactions (whether related or not) whereby holders of a
class of New Mountain Finance Securities receive or are entitled to receive more
than a single type of consideration (determined based upon any form of
stockholder election as applicable), New Mountain Finance and the Company shall
cause holders of the corresponding class or series of Units to have the right,
in the holder’s sole discretion, to elect the type of consideration (in the same
manner, and at the same time, as any such form of election available to such
holders of New Mountain Finance Securities).  Notwithstanding the foregoing,
nothing in this Section 3.3(d) shall modify, alter or supersede the provisions
of Section 10.2 of this Agreement or any other provision of this Agreement
requiring the consent or approval of any Member to authorize or approve any
transaction or event described in this Section 3.3(d).

 

(e)           Issuances of New Mountain Finance Securities; Mergers,
Consolidation, Etc.

 

(i)            At any time New Mountain Finance issues any New Mountain Finance
Securities, other than pursuant to Sections 7.4 and 9.1 of this Agreement, the
Company shall issue to New Mountain Finance (x) in the case of an issuance of
shares of New Mountain Finance Common Stock, including any New Mountain Finance
Stock Offering and issuances of shares of New Mountain Finance Common Stock
pursuant to the Dividend Reinvestment Plan, an equal number of Common Membership
Units, registered in the name of New Mountain Finance or (y) in the case of an
issuance of any other New Mountain Finance Securities of any other class, type
or kind, an equal number of corresponding Company Interests with designations,
preferences and other rights, terms and conditions (other than financial
covenants applicable to New Mountain Finance or its Subsidiaries) that are
substantially the same as the designations, preferences and other rights, terms
and conditions of the corresponding New Mountain Finance Securities, registered
in the name of New Mountain Finance.  Distributions used by the plan
administrator of the Dividend Reinvestment Plan to purchase New Mountain Finance
Common Stock on the open market pursuant to the Dividend Reinvestment Plan shall
not be considered to be received by New Mountain Finance for the purposes of
this Section 3.3(e)(i) and, as a result, shall not require any additional
issuance of Common Membership Units.

 

(ii)           In the event of (A) any consolidation or merger or combination to
which New Mountain Finance is a party (other than a merger in which New Mountain
Finance is the continuing corporation and which does not result in any
reclassification of, or change (other than in par value, or from par value to no
par value, or from no par value to par value, or as a result of a subdivision or
combination) in the number of, outstanding shares of New Mountain Finance Common
Stock) or (B) any sale, Transfer or other disposition of all or substantially
all of the assets of New Mountain Finance, directly or indirectly, to any
Person, as a result of which holders of New Mountain Finance Common Stock shall
be entitled to receive either stock,

 

20

--------------------------------------------------------------------------------


 

securities or other property or assets (including cash) as consideration with
respect to or in exchange for New Mountain Finance Common Stock, then New
Mountain Finance shall take all necessary action such that the Common Membership
Units then outstanding and held by Non-NMF Members shall be exchangeable on a
per-Common Membership Unit basis at any time or from time to time following such
event at the option of each Non-NMF Member into the kind and amount of shares of
stock and/or other securities and property (including cash) that would have been
receivable by such Non-NMF Members upon such consolidation, merger, sale,
Transfer or other disposition had the Non-NMF Members held an equivalent amount
of New Mountain Finance Common Stock (equal to the number of Common Membership
Units held by such Non-NMF Members) immediately prior to the record date for
such reclassification, change, combination, consolidation, merger, sale,
Transfer or other disposition.  If the holders of New Mountain Finance Common
Stock, upon the occurrence of any event set forth in (A) or (B) of this clause
(ii), shall be entitled to receive more than a single type of consideration for
such shares of New Mountain Finance Common Stock (including cash, stock or other
securities), then New Mountain Finance shall take all necessary action such that
Common Membership Units held by the Non-NMF Members shall be exchangeable at any
time or from time to time following such event at the option of the Non-NMF
Member on a per-Common Membership Unit basis (as prescribed in the foregoing
sentence) into the types of consideration available to, and consistent with the
per share exchange ratio applicable to, holders of New Mountain Finance Common
Stock at the occurrence of such event; provided, that, if pursuant to such
event, holders of New Mountain Finance Common Stock receive or are entitled to
receive more than a single type of consideration determined based, in whole or
in part, upon any form of stockholder election, the Non-NMF Members shall have
the right to elect the type of security that such Non-NMF Member shall be
entitled to receive under this clause (ii) in a manner substantially similar to,
and at the same time of, the election available to such holders of New Mountain
Finance Common Stock.  If pursuant to the provision set forth in the foregoing
sentence, holders of New Mountain Finance Common Stock are entitled to receive
cash, in addition to other type(s) of consideration, the Non-NMF Member shall
have the right, in its sole discretion to exchange all or any portion of such
Non-NMF Member’s Common Membership Units for cash only.  In the event that
following the occurrence of any event set forth in (A) or (B) of this clause
(ii) there is any concentrative or dilutive action taken by the successor entity
to New Mountain Finance (including, without limitation, any dividend paid by
such successor entity without a commensurate distribution to the Non-NMF Members
of the Company), the ratio by which Common Membership Units are exchangeable
into stocks or securities pursuant to this Section 3.3(e)(ii) shall be
appropriately adjusted to reflect consideration received by holders of such
stock or securities and not received by the Non-NMF Members holding Common
Membership Units which would have been received had such Common Membership Units
been exchanged into such stock or securities immediately prior to the record
date for such event.

 

(f)            Cancellation of Securities and Units.

 

(i)            New Mountain Finance shall not undertake any redemption,
repurchase, acquisition, exchange, cancellation or termination of any share of
New Mountain Finance Common Stock that is not accompanied by a substantially
contemporaneous prior (including economically equivalent consideration paid)
redemption, repurchase, acquisition, cancellation or termination of Common
Membership Units registered in the name of New Mountain Finance in order to
maintain a one-to-one ratio between the number of Common

 

21

--------------------------------------------------------------------------------


 

Membership Units held by New Mountain Finance and the number of shares of New
Mountain Finance Common Stock issued and outstanding and not held in treasury,
unless such action is necessary to maintain at all times a one-to-one ratio
between the number of Common Membership Units held by New Mountain Finance and
the number of shares of New Mountain Finance Common Stock issued and outstanding
and not held in treasury.  Schedule A shall be revised by the Company to reflect
any such redemption, repurchase, acquisition, cancellation or termination.

 

(ii)           New Mountain Finance shall not undertake any redemption,
repurchase, acquisition, incurrence, repayment, exchange, cancellation or
termination of any New Mountain Finance Securities (other than shares of New
Mountain Finance Common Stock that are subject to subsection (f)(i) above), that
is not accompanied by a substantially contemporaneous prior (including
economically equivalent consideration paid) redemption, repurchase, acquisition,
incurrence, repayment, exchange, cancellation or termination of the
corresponding Company Interest in order to maintain a one-to-one ratio between
the number of applicable Company Interests and the number of corresponding New
Mountain Finance Securities, unless such action is necessary to maintain at all
times a one-to-one ratio between the number of Company Interests and the number
of corresponding New Mountain Finance Securities.  Schedule A shall be revised
by the Company to reflect any such redemption, repurchase, acquisition,
incurrence, repayment, exchange, cancellation or termination.

 

(g)           One-to-One Ratio of Units/Interests held by New Mountain Finance
and New Mountain Finance Securities.  The intent of this Agreement, including
this Section 3.3, Section 3.4 and Section 5.2, is to ensure, among other things,
that a one-to-one ratio is at all times maintained between (A) the number of
Common Membership Units held by New Mountain Finance and the number of shares of
New Mountain Finance Common Stock outstanding and (B) the number of Company
Interests held by New Mountain Finance of each type or kind issued and the
number of corresponding New Mountain Finance Securities (of such type or kind
issued) outstanding, and such provisions shall be interpreted consistently with
such intent. The Company and New Mountain Finance must take all necessary action
in order to maintain the one-to-one ratio if in the future New Mountain Finance
determines to issue options or other types of equity compensation to individuals
that provide services to the Company, to the extent it is permitted to do so
under the Investment Company Act.

 

(h)           Notice.  New Mountain Finance shall give written notice thereof to
all holders of Units (based on the ledger of ownership of the Company) at least
twenty (20) days prior to (i) the date on which New Mountain Finance sets a
record date for determining rights in connection with a (x) merger, tender
offer, reorganization, recapitalization, reclassification or other change in the
capital structure of New Mountain Finance (y) any transaction identified in
Section 3.3(e) or (z) any Adjustment Event pursuant to this Section 3.3(d) and
(ii) if no such record date is set, the date of such foregoing event.

 

(i)            Transfer.  Upon any Transfer permitted under this Agreement,
Schedule A shall be revised by the Company to reflect (i) the number, type and
kind of Units being Transferred by the Transferring Member, (ii) the number,
type and kind of Units Transferred to the transferee and (iii) the remaining
number, type and kind of Units held by the Transferring Member.

 

22

--------------------------------------------------------------------------------


 

3.4          Authorization and Issuance of Additional Units.  The Company shall
only be permitted to issue additional Units or other Equity Interests in the
Company to the Persons and on the terms and conditions provided for in
Section 3.3, this Section 3.4 and Section 5.2.  Except as otherwise provided in
this Agreement or as otherwise required by the Investment Company Act, the Board
may cause the Company to issue additional Units authorized under this Agreement
at such times and upon such terms as the Board shall determine.  This Agreement
shall be amended as necessary in connection with (a) the issuance of additional
Units and Company Interests and (b) the admission of additional Members under
this Agreement, each in accordance with the requirements of Section 10.2 of this
Agreement.

 

ARTICLE 4
MANAGEMENT AND OPERATIONS

 

4.1          Board.

 

(a)           Generally.  The business and affairs of the Company shall be
managed by or under the direction of a Board of Directors (the “Board”)
consisting of such number of natural persons (each a “Director”) as shall be
determined from time to time by resolution adopted by affirmative vote of a
majority of the entire Board; provided, however, that the number of Directors
shall not be less than three (3) nor more than fifteen (15).  Nominations of
persons for election to the Board shall be made by or at the direction of the
Board (or any duly authorized committee thereof); provided that the Board shall
endeavor to nominate the same slate of director nominees for election by Members
as New Mountain Finance nominates for election as directors of New Mountain
Finance.  Directors need not be Members.  Subject to the other provisions of
this Article IV, the Board shall have sole discretion to manage and control the
business and affairs of the Company, including to delegate to agents, officers
and employees of the Company, and to make all decisions affecting the business
and affairs of the Company and to take all such actions as it deems necessary or
appropriate to accomplish the purposes of the Company as set forth herein,
including, without limitation, to exercise all of the powers of the Company set
forth in Section 2.7 of this Agreement.  Each person named as a Director herein
or subsequently appointed as a Director is hereby designated as a “manager”
(within the meaning of the LLC Act) of the Company.  Except as otherwise
provided in Section 2.1(c) and notwithstanding the last sentence of
Section 18-402 of the LLC Act, no single Director may bind the Company, and the
Board shall have the power to act only collectively in accordance with the
provisions and in the manner specified herein.  Each Director shall hold office
until the annual meeting for the year in which such Director’s term expires and
until a successor is appointed in accordance with this Section 4.1 or until the
earlier of such Director’s death, resignation or removal in accordance with the
provisions hereof.  Notwithstanding any other provisions of this Agreement or
the LLC Act, any action by the Board or the Company or any decision of the Board
or the Company to refrain from acting, undertaken in the good faith belief that
any such action or omission is necessary or advisable in order to (i) protect
the ability of New Mountain Finance to continue to qualify as a Business
Development Company and/or a Regulated Investment Company or (ii) prevent New
Mountain Finance from incurring any taxes under Section 852, 4982 or any other
provision of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Members.

 

(b)           Classified Board.  As of the IPO Date, the Directors shall be
divided into three classes and designated Class I, Class II, and Class III.  The
Board may assign Directors

 

23

--------------------------------------------------------------------------------


 

already in office immediately prior to the IPO Date to such classes.  The
initial term of the Class I Directors shall expire at the first annual meeting
of Members to be held after the IPO Date, the initial term of the Class II
Directors shall expire at the second annual meeting of Members to be held after
the IPO Date, and the initial term of the Class III Directors shall expire at
the third annual meeting of Members to be held after the IPO Date.  Directors of
each class shall hold office until their successors are duly elected and
qualified or until such Director’s earlier death, resignation or removal.  At
each annual meeting of Members following the IPO Date, the successors of the
class of Directors whose term expires at that meeting shall be elected to hold
office for a term expiring at the third succeeding annual meeting of Members
after their election.  No decrease in the number of Directors constituting the
Board shall shorten the term of any incumbent Director.

 

(c)           Current Directors.  Subject to the right to increase or decrease
the authorized number of Directors pursuant to the first sentence of
Section 4.1(a), the Board shall consist of 5 Directors.  The Class I Directors
shall be Alfred F. Hurley, Jr., the Class II Directors shall be Robert Hamwee
and David Ogens and the Class III Directors shall be Steven B. Klinsky and Kurt
J. Wolfgruber.

 

(d)           Meetings of the Board.  The Board shall meet at such time as
determined by a majority of the votes held by all Directors to discuss the
business of the Company.  The Board may hold meetings either within or without
the State of Delaware.  The Company and the Board shall give all Directors at
least one day’s notice of all meetings of the Board.

 

(e)           Quorum and Acts of the Board.  At all meetings of the Board, a
quorum shall consist of not less than a number of Directors holding a majority
of the votes held by all Directors.  Except as otherwise expressly required by
law or by this Agreement, the act of a majority of the Directors present at any
meeting at which a quorum is present shall be the act of the Board. Each
Director shall be entitled to one vote on each matter that comes before the
Board.  Any action that may be taken at a meeting of the Board or any committee
thereof may also be taken by written consent of Directors holding a majority of
the votes held by all Directors or members of the committee holding a majority
of the votes held by all members of the committee in lieu of a meeting, other
than any action of the Board pursuant to the Investment Company Act that
requires the votes of members of the Board to be cast in person at a meeting.

 

(f)            Electronic Communications.  Directors, or members of any
committee designated by the Board, may participate in a meeting of the Board, or
any committee, by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at the meeting; provided, however, that this Section 4.1(f) does not
apply to any action of the Board pursuant to the Investment Company Act that
requires the votes of members of the Board to be cast in person at a meeting.

 

(g)           Committees of Directors.  The Board may, by resolution passed by a
majority of the votes held by all Directors, designate one or more committees. 
Such resolution shall specify the duties, quorum requirements, number of votes
and qualifications of each of the members of such committees, each such
committee to consist of such number of Directors as the Board may fix from time
to time; provided that the Board shall endeavor to comprise each of its
respective committees with the same members as New Mountain Finance’s respective

 

24

--------------------------------------------------------------------------------


 

committees.  The Board may designate one or more Directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee.  In the absence or disqualification of a member of a
committee, the member or members thereof present at any meeting and not
disqualified from voting, whether or not such members constitute a quorum, may
unanimously appoint another member of the Board to act at the meeting in the
place of any such absent or disqualified member.  Any such committee, to the
extent provided in the resolution of the Board, shall have and may exercise all
the powers and authority of the Board in the management of the business and
affairs of the Company.  Such committee or committees shall have such name or
names as may be determined from time to time by resolution adopted by the
Board.  Each committee shall keep regular minutes of its meetings and report the
same to the Board when required.

 

(h)           Expenses.  The Company shall pay the reasonable out-of-pocket
expenses incurred by each Director in connection with performing his duties as a
Director, including, without limitation, the reasonable out-of-pocket expenses
incurred by such person for attending meetings of the Board or meetings of any
board of directors or other similar managing body of any Subsidiary.

 

(i)            Resignation. Any Director may resign at any time by giving
written notice to the Company.  The resignation of any Director shall take
effect upon receipt of such notice or at such later time as shall be specified
in the notice; and, unless otherwise specified in the notice, the acceptance of
the resignation by the Company, the Members or the remaining Directors shall not
be necessary to make it effective.  Upon the effectiveness of any such
resignation, such Director shall cease to be a “manager” (within the meaning of
the LLC Act).

 

(j)            Removal of Directors.  Any Director may be removed from office at
any time, at a meeting called for that purpose, but only for cause (as such term
is used in Section 141(k) of the Delaware General Corporation Law) and only by
the affirmative vote of the holders of at least seventy-five percent of the
voting power of the Common Membership Units.  Upon the taking of such action,
the Director shall cease to be a “manager” (within the meaning of the LLC Act). 
Any vacancy caused by any such removal shall be filled in accordance with
Section 4.1(k).

 

(k)           Vacancies.  Subject to the applicable requirements of the
Investment Company Act, including Section 16 thereof, newly created
directorships resulting from any increase in the authorized number of Directors
or any vacancies in the Board resulting from death, resignation,
disqualification, removal from office or any other cause shall, unless otherwise
required by law or provided by resolution of the Board, be filled only by
majority vote of the Directors then in office, even if less than a quorum is
then in office, or by the sole remaining Director, and shall not be filled by
the Members. Directors so chosen to fill a newly created directorship or other
vacancies shall serve for a term expiring at the annual meeting of Members at
which the term of office of the class to which they have been chosen expires and
shall hold office until such Director’s successor has been duly elected and
qualified or until his or her earlier death, resignation or removal as provided
in this Agreement.  If any vacancies shall occur in the Board, by reason of
death, resignation, disqualification, removal from office or any other cause,
the Directors then in office shall continue to act, and actions that would
otherwise be required to be taken by a majority of the Directors may be taken by
a majority of the Directors

 

25

--------------------------------------------------------------------------------


 

then in office, even if less than a quorum and shall be fully as effective as if
taken by a majority of the Directors.

 

4.2          Information Relating to the Company.

 

(a)           In addition to any information required to be provided pursuant to
Section 6.7 or Section 6.10, the Company shall supply to a Member as soon as
reasonably practicable after written request therefor any information required
to be available to the Members under the LLC Act and any other information
reasonably requested by such Member regarding the Company or its activities
(including copies of all books and accounts, documents and other information in
order to enable such Member to monitor its investment in the Company, exercise
its rights under this Agreement and such other information as may be reasonably
required to enable such Member to account for its investment in the Company and
otherwise comply with the requirements of applicable laws, GAAP, the generally
accepted accounting principles or other accounting requirements of any Member
and the requirements of any Government Authority), provided that obtaining the
information requested is not unduly burdensome to the Company (it being
understood that any information necessary for a Member to account for its
investment in the Company under the generally accepted accounting principles or
other accounting requirements applicable to such Member shall not be deemed
unduly burdensome).

 

(b)           During ordinary business hours, each Member and its authorized
representative shall have access to all books, records and materials in the
Company’s offices regarding the Company or its activities.

 

(c)           The Company shall notify a Member if the Company considers any
information received pursuant to this Section 4.2 to be Confidential
Information.  Any such Confidential Information will be subject to the
provisions of Section 10.4 of this Agreement.

 

4.3          Insurance.  The Company shall maintain or cause to be maintained in
force at all times, for the protection of the Company and the Members to the
extent of their insurable interests, such insurance as the Board believes is
warranted for the operations being conducted.

 

4.4          Officers.

 

(a)           The Board may, from time to time, designate one or more Persons to
fill one or more officer positions of the Company pursuant to the Administration
Agreement or otherwise.  Any officers so designated shall have such titles and
authority and perform such duties as the Board may, from time to time, delegate
to them.  If the title given to a particular officer is one commonly used for
officers of a business corporation, the assignment of such title shall
constitute the delegation to such officer of the authority and duties that are
normally associated with that office, subject to any specific delegation of
authority and duties made to such officer, or restrictions placed thereon, by
the Board.  Each officer shall hold office until his or her successor is duly
designated, until his or her death or until he or she resigns or is removed in
the manner hereinafter provided.  Any number of offices may be held by the same
Person.  The salaries or other compensation, if any, of the officers of the
Company shall be fixed from time to time by the Board.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Any officer of the Company may resign at any
time by giving written notice thereof to the Board.  Any officer may be removed,
either with or without cause, by the Board whenever in its judgment the best
interests of the Company will be served thereby; provided, however, that such
removal shall be without prejudice to the contract rights, if any, of the Person
so removed.  Designation of an officer shall not, by itself, create contract
rights.

 

4.5                               Certain Costs, Fees and Expenses.  The Company
shall pay, or cause to be paid, costs, fees, operating expenses and other
expenses of the Company and New Mountain Finance (including, but not limited to,
the costs, fees and expenses of attorneys, accountants or other professionals
and the compensation of personnel providing services to the Company or New
Mountain Finance, any underwriter’s discount or other expenses paid or incurred
in connection with the issuance of New Mountain Finance Securities and any
claims for indemnification or advancement) incurred in pursuing and conducting,
or otherwise related to, the business and activities, including intended
business and activities, of the Company and New Mountain Finance, including
(i) for any acquisitions, financing transactions or any other transactions,
whether or not consummated, (ii) pursuant to the Administration Agreement and
the Investment Management Agreement and (iii) pursuant to any indemnification
agreements that the Company or New Mountain Finance may enter into from time to
time.

 

4.6                               Certain Duties and Obligations of the
Members.  To the fullest extent permitted by law, under no circumstance shall
the Members constitute fiduciaries of any other Member or the Company, or owe
any fiduciary or other duties or obligations to any other Member or the Company,
whether express, implied or otherwise existing (but for this provision) by
operation of law or application of legal or equitable principles, and any and
all such duties and obligations, and any and all Claims and causes of action
which may be based thereon, are hereby expressly waived and relinquished by the
Members.  Except as otherwise provided in this Agreement, no Member shall have
any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Company, its properties or any other Member.

 

4.7                               Limitation of Liability; Exculpation.

 

(a)                                  No (i) Director or Member of the Company,
nor any of their respective Subsidiaries or Affiliates nor (ii) any of their
respective direct or indirect officers, directors, trustees, members, managers,
partners, equity holders, employees or agents (each, a “Representative”), nor
(iii) any of their heirs, executors, successors and assigns, shall be liable to
the Company or any Member for any act or omission by such individual or entity
in connection with the conduct of affairs of the Company or otherwise incurred
in connection with the Company or this Agreement or the matters contemplated
herein, in each case unless such act or omission was the result of gross
negligence or willful misconduct or constitutes a breach of, or a failure to
comply with this Agreement.  Except as provided in the LLC Act, the Investment
Company Act, this Agreement or as otherwise expressly agreed, in no event shall
the Directors (or any former Director), by reason of his or her status as
Director (or former Director), have any liability or responsibility for (i) any
Indebtedness, duties, Liabilities or any other obligations of the Company, any
other Member or former Member or any other Director or former Director, (ii) the
repayment of any Capital Contribution of any Member (other than himself) or
(iii) any act or omission of any other Member (or former Member) or any other
Director (or former Director).  To the extent any portion of this Section 4.7
directly conflicts with any of the Transaction

 

27

--------------------------------------------------------------------------------


 

Documents, other than this Agreement, such other Transaction Document shall
control with respect to the matters set forth therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or other applicable provision of law or equity, whenever in this
Agreement a Member, Director or officer of the Company is permitted or required
to make a decision (i) in its “sole discretion,” or under a grant of similar
authority or latitude, such Member, Director or officer shall be entitled to
consider only such interests and factors as it desires and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or the
Members, or (ii) in its “good faith” or under another expressed standard, such
Member, Director or officer shall act under such express standard and shall not
be subject to any other or different standards.

 

(c)                                  Any Member, Liquidator, Director or officer
of the Company may consult with legal counsel and accountants selected by it at
its expense or with legal counsel and accountants for the Company at the
Company’s expense.  Each Member, Liquidator, Director and officer of the Company
shall be fully protected in relying in good faith upon the records of the
Company and upon information, opinions, reports, or statements presented by
another Member, Liquidator, Director or officer, or employee of the Company, or
committees of the Board, Liquidator or the Company, or by any other Person
(including, without limitation, legal counsel and public accountants) as to
matters that the Member, Liquidator, Director or officer reasonably believes are
within such other Person’s professional or expert competence, including
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, Net Income or Net Losses of the Company, or the value and
amount of assets or reserves or contracts, agreements or other undertakings that
would be sufficient to pay claims and obligations of the Company or to make
reasonable provision to pay such claims and obligations, or any other facts
pertinent to the existence and amount of assets from which distributions to
Members or creditors might properly be paid.

 

4.8                               Indemnification.

 

(a)                                  Indemnification Rights.  Each Person who
was or is made a party or is threatened to be made a party to or is otherwise
involved (including, without limitation, as a witness) in any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative (hereinafter a “proceeding”), by reason of the fact that he is
or was a Director or officer of the Company or is or was serving at the request
of the Company as a director or officer of another corporation or of a
partnership, limited liability company, joint venture, trust or other
enterprise, including, without limitation, service with respect to an employee
benefit plan (hereinafter, an “Indemnitee”), whether the basis of such
proceeding is alleged action in an official capacity as a Director or officer or
in any other capacity while so serving, shall be indemnified and held harmless
by the Company to the full extent permitted by the LLC Act and the Investment
Company Act, as the same exists or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment), or by other applicable law as then in effect,
against all expense, liability and loss (including, without limitation,
attorneys’ fees, costs and charges, judgments, fines, excise taxes or penalties
under ERISA, penalties and amounts paid or to be paid in settlement) actually
and reasonably incurred or suffered by such Indemnitee in

 

28

--------------------------------------------------------------------------------


 

connection therewith; provided, however, that except as provided in
Section 4.8(c) with respect to proceedings to enforce rights to indemnification
and advancement, the Company shall indemnify any such Indemnitee in connection
with a proceeding (or part thereof) initiated by such Indemnitee only if such
proceeding (or part thereof) was authorized by the Board.  Notwithstanding
anything to the contrary in this Section 4.8(a) or any other provision of this
Agreement, for so long as the Company is subject to the Investment Company Act,
the Company shall not indemnify an Indemnitee to the extent such indemnification
would violate the Investment Company Act.

 

(b)                                 Advances for Expenses.  Expenses (including,
without limitation, attorneys’ fees, costs and charges) incurred by an
Indemnitee in defending a proceeding shall be paid by the Company in advance of
the final disposition of such proceeding upon receipt of an undertaking by or on
behalf of an Indemnitee to repay all amounts so advanced in the event that it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal that such Indemnitee is not entitled to be indemnified
by the Company as authorized in this Section 4.8; provided, however, that except
as provided in Section 4.8(c) with respect to proceedings to enforce rights to
indemnification and advancement, the Company shall advance expenses of any such
Indemnitee in connection with a proceeding (or part thereof) initiated by such
Indemnitee only if such proceeding (or part thereof) was authorized by the
Board.  The Board may, upon approval of such Indemnitee, authorize the Company’s
counsel to represent such person in any proceeding, whether or not the Company
is a party to such proceeding.  Notwithstanding anything to the contrary in this
Section 4.8(b) or any other provision of this Agreement, for so long as the
Company is subject to the Investment Company Act, the Company shall not advance
an Indemnitee any expenses to the extent such advancement would violate the
Investment Company Act.

 

(c)                                  Procedure for Indemnification and
Advancement. Any indemnification or advance of expenses (including, without
limitation, attorney’s fees, costs and charges) under this Section 4.8 shall be
made promptly, and in any event within sixty (60) days, or, in the case of a
claim for an advancement of expenses, within twenty (20) days, upon the written
request of an Indemnitee (and, in the case of advance of expenses, receipt of a
written undertaking by or on behalf of such Indemnitee to repay such amount if
it shall ultimately be determined that such Indemnitee is not entitled to be
indemnified therefor pursuant to the terms of this Section 4.8).  The right to
indemnification or advances as granted by this Section 4.8 shall be enforceable
by such Indemnitee in any court of competent jurisdiction, if the Company denies
such request, in whole or in part, or if no disposition thereof is made within
sixty (60) days (or twenty (20) days with respect to advancement of expenses). 
To the full extent permitted by law, such Indemnitee’s costs and expenses
incurred in connection with successfully establishing his or her right to
indemnification or advancement, in whole or in part, in any such action shall
also be indemnified by the Company.  It shall be a defense to any such action
(other than an action brought to enforce a claim for the advance of expenses
(including, without limitation, attorney’s fees, costs and charges) under this
Section 4.8 where the required undertaking, if any, has been received by the
Company) that the claimant has not met the standard of conduct set forth in the
LLC Act, as the same exists or hereafter may be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment), but the burden of proving such defense shall
be on the Company.  Neither the

 

29

--------------------------------------------------------------------------------


 

failure of the Company (including its Directors who are not parties to such
action, a committee of such Directors, independent legal counsel or the Members)
to have made a determination prior to the commencement of such action that
indemnification of the claimant is proper in the circumstances because he has
met the applicable standard of conduct set forth in the LLC Act, as the same
exists or hereafter may be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment), nor the fact that there has been an actual determination by the
Company (including its Directors who are not parties to such action, a committee
of such Directors, independent legal counsel or the Members) that the claimant
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that the claimant has not met the applicable
standard of conduct.  Notwithstanding anything to the contrary in this
Section 4.8(c) or any other provision of this Agreement, for so long as the
Company is subject to the Investment Company Act, any advancement of expenses
pursuant to this Section 4.8 shall be subject to at least one of the following
as a condition of the advancement: (a) the Indemnitee shall provide a security
for his or her undertaking, (b) the Company shall be insured against losses
arising by reason of any lawful advances or (c) (i) a majority of Directors of
the Company who are and were not a party to the proceeding in respect of which
advancement or indemnification is being sought or (ii) Independent Counsel (as
defined below), in a written opinion, shall determine based on a review of
readily available facts (as opposed to a full-trial-type inquiry), that there is
reason to believe that the Indemnitee ultimately will be found entitled to
indemnification.

 

For purposes of the paragraph above, “Independent Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporation law and
neither is, nor in the past five years has been, retained to represent (i) the
Company or Indemnitee in any matter material to either such party, or (ii) any
other party to or witness in the proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine such
Indemnitee’s rights hereunder.

 

(d)                                 Other Rights; Continuation of Right to
Indemnification.  The indemnification and advancement of expenses provided by
this Section 4.8 shall not be deemed exclusive of any other rights to which a
Person seeking indemnification or advancement of expenses may be entitled under
any law (common or statutory), agreement, vote of Members or Directors or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding office or while employed by or acting as agent
for the Company, and shall continue as to a person who has ceased to be a
Director or officer, and shall inure to the benefit of the estate, heirs,
executors and administrators of such person.  All rights to indemnification or
advancement under this Section 4.8 shall be deemed to be a contract between the
Company and each Indemnitee.  Any repeal or modification of this Section 4.8 or
any repeal or modification of relevant provisions of the LLC Act or any other
applicable laws shall not in any way diminish any rights to indemnification of
such Indemnitee or the obligations of the Company arising hereunder with respect
to any proceeding arising out of, or relating to, any actions, transactions or
facts occurring prior to the final adoption of such repeal or modification.

 

30

--------------------------------------------------------------------------------


 

(e)                                  Assets of the Company.  Any indemnification
under this Section 4.8 shall be satisfied solely out of the assets of the
Company, and no Member shall be subject to personal liability or required to
fund or cause to be funded any obligation by reason of these indemnification
provisions.

 

(f)                                    Insurance.  The Company shall have power
to purchase and maintain insurance on behalf of any Person who is or was or has
agreed to become a Director or officer of the Company, or is or was serving at
the request of the Company as a director or officer of another corporation,
partnership, limited liability company, joint venture, trust or other enterprise
(including, without limitation, with respect to an employee benefit plan),
against any liability asserted against the Person and incurred by the Person or
on the Person’s behalf in any such capacity, or arising out of the Person’s
status as such, whether or not the Company would have the power to indemnify the
Person against such liability under the provisions of this Section 4.8 or the
LLC Act; provided, however, that such insurance is available on acceptable
terms, which determination shall be made by a vote of a majority of the Board.

 

(g)                                 Indemnification of Employees and Agents of
the Company.  The Company may, to the extent authorized from time to time by the
Board, grant rights to indemnification and to the advancement of expenses to any
employee or agent of the Company to the full extent of the provisions of this
Section 4.8 with respect to the indemnification and advancement of expenses of
Directors and officers of the Company.

 

(h)                                 Savings Clause.  If this Section 4.8 or any
portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless provide indemnification and
advancement to each Indemnitee entitled to such indemnification and advancement
pursuant to Sections 4.8(a) and (b) to the full extent permitted by any
applicable portion of this Section 4.8 that shall not have been invalidated and
to the full extent permitted by applicable law.

 

4.9                               Title to Assets; Liens.  Unless specifically
licensed or leased to the Company, title to the assets of the Company, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Company as an entity, and no Members, individually or
collectively, shall have any ownership interest in such assets or any portion
thereof or any right of partition.  The Company shall be permitted to create,
incur, assume or permit to exist Liens on any assets (including Equity Interests
or other securities of any Person, including any Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof.

 

4.10                        New Mountain Finance Conduct of Business Only
Through the Company.  Except as provided in this Agreement, or as may be
otherwise provided in any written agreement by and among the Members, New
Mountain Finance shall not directly or indirectly engage in or conduct any
business or venture (whether or not operated through a separate legal entity or
as part of a larger corporation or other entity), other than (i) any business or
venture that is held in, or conducted through, the Company or (ii) any business
or venture entered into in connection with (x) the acquisition, ownership or
disposition of its Common Membership Units, (y) New Mountain Finance’s operation
as a public reporting company with a class of securities registered under the
Exchange Act and (z) such other activities that are incidental to the
foregoing.  The

 

31

--------------------------------------------------------------------------------


 

requirements of this Section 4.10 shall apply to New Mountain Finance so long as
New Mountain Finance, including any successor, is a Member of the Company.

 

4.11                        Credit Agreement Covenants.  (a)  So long as the
Credit Agreement shall remain in effect, the Company shall comply with the
covenants listed on Schedule B hereto; provided, however, if compliance with any
of the covenants, representations or warranties in the Credit Agreement are
waived pursuant to the terms of the Credit Agreement, compliance with the
analogous covenant listed on Schedule B shall likewise be waived as specified in
the Credit Agreement waiver.

 

(b)                                 In the event the Credit Agreement is
terminated or expires by its terms, the provisions of this Section 4.12 shall be
deemed deleted and shall have no further force or effect, and the Company shall
no longer be required to comply therewith.

 

(c)                                  The Board may amend Schedule B from time to
time by resolution adopted by affirmative vote of a majority of the entire Board
solely to conform in substance the provisions of Schedule B to the Credit
Agreement.

 

ARTICLE 5
CAPITAL CONTRIBUTIONS; DISTRIBUTIONS

 

5.1                               Capital Contributions.

 

(a)                                  Except as set forth in this Agreement or
any other Transaction Document, no Member shall be required or permitted to make
any other capital contribution to, or provide credit support for, the Company.

 

(b)                                 No Member shall be entitled to withdraw, or
demand the return of, any part of its Capital Contributions or Capital Account. 
No Member shall be entitled to interest on or with respect to any Capital
Contribution or Capital Account.

 

(c)                                  Except as otherwise provided in this
Agreement, no Person shall have any preemptive, preferential or similar right to
subscribe for or to acquire any Units.

 

5.2                               Contribution of Proceeds of Issuance of
Securities by New Mountain Finance.

 

(a)                                  (i) On the date of the completion of the
Initial Public Offering and the Concurrent Offering, New Mountain Finance shall
contribute to the Company the gross proceeds of the Initial Public Offering and
the Concurrent Offering in exchange for Common Membership Units equal to the
number of shares of New Mountain Finance Common Stock sold by New Mountain
Finance in the Initial Public Offering and the Concurrent Offering; (ii) in the
event the Underwriters of the Initial Public Offering exercise the
Over-Allotment Option, New Mountain Finance shall contribute to the Company the
gross proceeds received upon the exercise of the Over-Allotment Option in
exchange for Common Membership Units equal to the number of shares of New
Mountain Finance Common Stock sold by New Mountain Finance pursuant to the
Over-Allotment Option; and (iii) in connection with any other New Mountain
Finance Stock Offering, New Mountain Finance shall contribute to the Company any
gross proceeds raised in

 

32

--------------------------------------------------------------------------------


 

connection with such issuance in exchange for Common Membership Units or Company
Interests pursuant to Section 3.3(e)(i).

 

(b)                                 If the Company issues Common Membership
Units or other Company Interests to New Mountain Finance pursuant to
Section 3.3(e)(i) other than in connection with a New Mountain Finance Stock
Offering, New Mountain Finance shall contribute to the Company (i) the proceeds,
if any and as determined in the reasonable judgment of the Board, whether in
cash or other property, received by New Mountain Finance with respect to the
issuance of New Mountain Finance Securities no later than the close of business
on the Business Day following the receipt of any such proceeds by New Mountain
Finance and (ii) any reinvested distributions, if any and as determined in the
reasonable judgment of the Board, whether in cash or other property, received by
New Mountain Finance pursuant to the Dividend Reinvestment Plan no later than
the close of business on the Business Day following the dividend payment date
associated with such distributions by New Mountain Finance.

 

5.3                               Loans from Members.  Loans by Members to the
Company shall not be considered contributions to the capital of the Company
hereunder.  If any Member shall advance funds to the Company in excess of the
amounts required to be contributed to the capital of the Company, the making of
such advances shall not result in any increase in the amount of the Capital
Account of such Member and shall be payable or collectible in accordance with
the terms and conditions upon which advances are made; provided that the terms
of any such loan shall not be less favorable to the Company, taken as a whole,
than would be available to the Company from unrelated lenders and such loan
shall be approved by the Board.

 

5.4                               Loans from Third Parties.  The Company and its
Subsidiaries may incur Indebtedness, or enter into other similar credit,
guarantee, surety, financing or refinancing arrangements for any purpose with
any Person upon such terms as the Board determines appropriate, including to
guarantee or provide other credit support arrangements for the benefit of its
Subsidiaries or New Mountain Finance; provided that neither the Company nor any
of its Subsidiaries shall incur any Indebtedness that is recourse to any Member,
except to the extent otherwise agreed to in writing by the applicable Member in
its sole discretion.

 

5.5                               Distributions.  All distributions made by the
Company shall be made in accordance with this Section 5.5.

 

(a)                                  Distributions of cash from the Company
shall be made by the Board, in its sole discretion, at such times as the Board
shall determine from time to time, to the Members holding Common Membership
Units, pro rata in accordance with their Percentage Interests.  It is intended
that distributions made by the Company will be made in such amounts as shall
enable New Mountain Finance to pay quarterly distributions to its stockholders
and to obtain and maintain its status as a Regulated Investment Company.  The
Board shall make such reasonable efforts, as determined by it in its sole
discretion and consistent with New Mountain Finance’s qualification as a
Regulated Investment Company, to cause the Company to distribute sufficient
amounts to enable New Mountain Finance, for so long as New Mountain Finance has
determined to qualify as a Regulated Investment Company, to pay stockholder
dividends that will allow New Mountain Finance to (a) satisfy the requirements
for New Mountain Finance’s qualification as a Regulated Investment Company under
the Code and Regulations and (b) except to the extent

 

33

--------------------------------------------------------------------------------


 

otherwise consented to in writing by New Mountain Finance, avoid any federal
income or excise tax imposed on New Mountain Finance under the Code.

 

(b)                                 Liquidating Distributions.  All
distributions to the Members made in connection with the sale, exchange or other
disposition of all or substantially all of the Company’s assets, or with respect
to the winding up and liquidation of the Company, shall be made among the
Members holding Common Membership Units pro rata in accordance with their
respective positive Capital Account balances.  Any in-kind distribution of
assets of the Company in connection with a winding up and liquidation of the
Company or a deemed liquidation of the Company by reason of a termination of the
Company pursuant to Section 708(b)(1)(A) of the Code will be made among the
Members holding Common Membership Units pro rata on a gross basis with respect
to each such asset in accordance with the Members’ respective positive Capital
Account balances.

 

(c)                                  Limitations on Distributions. 
Notwithstanding anything in this Agreement to the contrary, no distribution
shall be made in violation of the LLC Act.

 

(d)                                 Exculpation.  The Members hereby consent and
agree that, to the fullest extent permitted by applicable law, (i) no Member
shall have any obligation to return amounts distributed to such Member by the
Company notwithstanding the fact that such amounts were distributed in violation
of Section 18-607 or Section 18-804 of the LLC Act or other applicable law and
(ii) the provisions of this Section 5.5(d) are intended to be a compromise under
Section 18-502(b) of the LLC Act.

 

5.6                               Revisions to Reflect Issuance of Additional
Units.  Subject to Section 10.2, in the event that the Company issues an
additional class of Units other than Common Membership Units pursuant to
Article 3 of this Agreement, the Board shall make such revisions to this
Agreement, including this Article 5, as it reasonably deems necessary to reflect
the issuance of such additional Units.

 

ARTICLE 6
BOOKS AND RECORDS; TAX; CAPITAL ACCOUNTS; ALLOCATIONS

 

6.1                               General Accounting Matters.

 

(a)                                  The Board shall keep, or cause to be kept,
books and records pertaining to the Company’s business showing all of its assets
and liabilities, receipts and disbursements, Net Income and Net Losses, Members’
Capital Accounts and all transactions entered into by the Company.  Such books
and records of the Company shall be kept at the office of the Company or at the
office of a party authorized by an officer of the Company to keep such books and
records, and, subject to the confidentiality provisions of this Agreement, the
Members and their representatives shall at all reasonable times have free access
thereto for the purpose of inspecting or copying the same.

 

(b)                                 The Company’s books of account shall be kept
on an accrual basis in accordance with GAAP or as otherwise provided by the
Board, except that for U.S. federal, state and local income tax purposes such
books shall be kept in accordance with applicable tax accounting principles.

 

34

--------------------------------------------------------------------------------


 

6.2                               Capital Accounts.

 

(a)                                  The Company shall maintain for each Member
on the books of the Company a capital account (a “Capital Account”).  Each
Member’s Capital Account shall be maintained in accordance with the provisions
of Treasury Regulations Section 1.704-1(b)(2)(iv) and the provisions of this
Agreement.

 

(b)                                 (i)                                   The
Capital Account of each Member shall be credited with the amount of all Capital
Contributions by such Member to the Company.  The Capital Account of each Member
shall be increased by (1) the amount of any Net Income (or items of gross income
or gain) allocated to such Member pursuant to this Article 6 and (2) the amount
of any liabilities of the Company that are assumed by such Member (except for
liabilities described in Section 6.2(b)(ii)(3) that are assumed by such Member)
for purposes of Treasury Regulations section 1.704-1(b)(2)(iv)(c).

 

(ii)                                  The Capital Account of each Member shall
be decreased by (1) the amount of any Net Losses (or items of loss or deduction)
allocated to such Member pursuant to this Article 6, (2) the amount of any cash
distributed to such Member, (3) the fair market value of any asset distributed
in kind to such Member (net of all liabilities that such Member is considered to
assume or take the asset subject to) and (4) the amount of any liabilities of
such Member that are assumed by the Company (except for liabilities described in
the definition of Capital Contribution that are assumed by the Company) for
purposes of Treasury regulations section 1.704-1(b)(2)(iv)(c).

 

(iii)                               The Capital Account of each Member also
shall be adjusted appropriately to reflect any other adjustment required
pursuant to Treasury Regulations Section 1.704-1 or 1.704-2.

 

(c)                                  Allocations of Net Income or Net Losses to
the Capital Accounts pursuant to Section 6.2(b) shall be made at the end of each
Fiscal Quarter, at such times as the Carrying Value of Company assets is
adjusted pursuant to the definition thereof and at such other times as required
by this Agreement.  Net Income and Net Losses shall be allocated to the Members
pro-rata in accordance with their respective Percentage Interests.  An
allocation to a Member of a share of Net Profit or Net Loss shall be treated as
an allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Profit or Net Loss.  It is the
intent of the Members that the allocations of Net Income or Net Losses under
this Agreement have substantial economic effect (or be consistent with the
Members’ interests in the Company) within the meaning of Section 704(b) of the
Code as interpreted by the Treasury regulations promulgated thereto.  Article 6
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.

 

(d)                                 In the event that any Unit or Interest in
the Company is Transferred, including the Transfer of Common Membership Units
from Guardian Partners to New Mountain Finance, the Transfer of Common
Membership Units from Guardian AIV to AIV Holdings and the Transfer of Common
Membership Units from AIV Holdings to New Mountain Finance pursuant to
Section 7.4 or Article 9 hereof, (i) the transferee of such Unit or Interest
shall succeed to the pro rata portion of the transferor’s Capital Account
attributable to such Unit or Interest, and (ii) Net Income or Net Losses
allocable among the Members during the fiscal year

 

35

--------------------------------------------------------------------------------


 

of the Company in which such Transfer occurs shall be allocated between the
transferor and the transferee Member either (x) as if the Company’s fiscal year
had ended on the date of the transfer, or (y) based on the number of days of
such fiscal year that each was a Member without regard to the results of Company
activities in the respective portions of such fiscal year in which the
transferor and the transferee were Members, as determined by the Board.

 

6.3                               Allocations of Net Income and Net Losses for
U.S. Federal Income Tax Purposes.

 

(a)                                  Except as otherwise provided in
Section 6.3(b), for U.S. federal income tax purposes, each item of income, gain,
loss, deduction and credit of the Company for each taxable year of the Company
shall be allocated among the Members in the same manner as its corresponding
item of “book” income, gain, loss, deduction and credit is allocated pursuant to
Section 6.2(c).

 

(b)                                 In accordance with Sections 704(b) and
704(c) of the Code and the Treasury Regulations thereunder, income, gain, loss
and deduction with respect to any Company asset contributed (or deemed
contributed) to the capital of the Company shall, solely for U.S. federal income
tax purposes, be allocated among the Members so as to take into account any
variation between the adjusted basis of such Company asset for U.S. federal
income tax purposes and its Carrying Value upon its contribution (or deemed
contribution).  If the Carrying Value of any Company asset is adjusted,
subsequent allocations of taxable income, gain, loss and deduction with respect
to such Company asset shall take account of any variation between the adjusted
basis of such Company asset for U.S. federal income tax purposes and the
Carrying Value of such Company asset in the manner prescribed under Sections
704(b) and 704(c) of the Code and the Treasury Regulations thereunder.  The
Board shall select the manner by which variations between Carrying Value and
adjusted basis of the Company’s assets are taken into account in accordance with
Code Sections 704(b) and 704(c) and the Treasury Regulations thereunder.

 

6.4                               Excess Nonrecourse Liabilities.  If the
built-in gain in Company assets subject to Nonrecourse Debts exceeds the gain
described in Treasury Regulations Section 1.752-3(a)(2), the Excess Nonrecourse
Liabilities shall be allocated (i) first, to AIV Holdings up to the amount of
built-in gain that is allocable to AIV Holdings on Section 704(c) Property,
(ii) second, among the Members other than AIV Holdings up to the amount of
built-in gain that is allocable to such other Members on Section 704(c) Property
and (iii) last, any remaining Excess Nonrecourse Liabilities shall be allocated
among the Members pro rata in accordance with their relative Percentage
Interests.

 

6.5                               Revisions to Allocations to Reflect Issuance. 
In the event that the Company issues additional classes of Units to the Members
pursuant to Article 3 of this Agreement, the Board shall, subject to
Section 10.2, make such revisions to this Article 6 as it reasonably deems
necessary to reflect the terms of the issuance of such additional class of
Units, including making preferential allocations to classes of Units that are
entitled thereto.

 

6.6                               Payments of Certain Expenses.  If and to the
extent that payments of certain expenses by the Company constitute gross income
of New Mountain Finance by reason of being treated as payments of expenses of
New Mountain Finance, such amounts will constitute

 

36

--------------------------------------------------------------------------------


 

guaranteed payments within the meaning of Section 707(c) of the Code, will be
treated consistently therewith by the Company and all Members, and will not be
treated as distributions for purposes of computing the Members’ Capital
Accounts.

 

6.7                               Certain Tax Matters.

 

(a)                                  The “tax matters partner” for purposes of
Section 6231(a)(7) of the Code shall be New Mountain Finance (the “Tax Matters
Member”).  The Tax Matters Member shall have all the rights, duties, powers and
obligations provided for in Sections 6221 through 6232 of the Code with respect
to the Company.  The Tax Matters Member shall inform each other Member of all
significant matters that may come to its attention in its capacity as such by
giving notice thereof within ten (10) days after becoming aware thereof and,
within such time, shall forward to each other Member copies of all significant
written communications it may receive in such capacity.  This provision is not
intended to authorize the Tax Matters Member to take any action left to the
determination of an individual Member under Sections 6222 through 6231 of the
Code.

 

(b)                                 The Tax Matters Member shall not initiate
any action or proceeding in any court, extend any statute of limitations, or
take any other action in its capacity as Tax Matters Member, which it knows, has
reason to know, or would reasonably be expected to know, would or would
reasonably be expected to have a significant adverse effect on AIV Holdings, as
a Member of the Company, Guardian AIV or Guardian AIV’s partners, without
approval of the AIV Holdings Member, which approval may not be unreasonably
withheld; provided, however, that, for this purpose, it shall not be
unreasonable for the AIV Holdings Member to withhold such approval if the action
proposed to be taken could significantly adversely effect such Member, Guardian
AIV or Guardian AIV’s partners.  The AIV Holdings Member may alert the Tax
Matters Member as to any actions that would have a significant adverse effect on
AIV Holdings, Guardian AIV or Guardian AIV’s partners.

 

(c)                                  The Board shall timely cause to be prepared
all U.S. federal, state, local and foreign tax returns and reports (including
amended returns) of the Company and its Subsidiaries for each year or period
that such returns or reports are required to be filed and, subject to the
remainder of this subsection, shall cause such tax returns to be timely filed. 
No later than thirty (30) days prior to filing of all income and franchise tax
returns of the Company, the Board shall have provided copies of all such tax
returns to the other Members for review.  The AIV Holdings Members shall be
entitled to provide reasonable comments on such returns to the Board no later
than fifteen (15) days after receiving copies of such returns, and the Board
shall consider in good faith all such comments.  If the Board does not
incorporate any comment made by any AIV Holdings Member in accordance with the
foregoing sentence, at the request of such AIV Holdings Member the Board shall
provide any information necessary for such AIV Holdings Member to properly file
its U.S. federal, state, local, and foreign tax returns and reports (including
amended returns and information returns) and any disclosure required in
connection with the filing of such returns or reports in a manner consistent
with such comment.

 

(d)                                 Within ninety (90) days after the end of
each Fiscal Year, or as soon as reasonably practical thereafter, the Board shall
prepare and send, or cause to be prepared and sent, to each Person who was a
Member at any time during such Fiscal Year copies of such information as may be
required for U.S. federal, state, local and foreign income tax reporting

 

37

--------------------------------------------------------------------------------


 

purposes, including copies of Form 1065 and Schedule K-1 or any successor form
or schedule, for such Person. At any time after such information has been
provided, upon at least five (5) business days’ notice from a Member, the Board
shall also provide each Member with a reasonable opportunity during ordinary
business hours to review and make copies of all workpapers related to such
information or to any return prepared under paragraph (c) above. As soon as
practicable following the end of each quarter (and in any event not later than
thirty (30) days after the end of such quarter), the Board shall also cause to
be provided to each Member an estimate of each Member’s share of all items of
income, gain, loss, deduction and credit of the Company for the quarter just
completed and for the Fiscal Year to date for federal income tax purposes.

 

(e)                                  The Company intends to be treated as a
partnership for U.S. federal, state and local income tax purposes for so long as
the Company has more than one Member and intends to be treated as a disregarded
entity for such purposes for so long as the Company has a single Member, and the
Company shall not take any action or make any election so as to cause the
Company to fail to be treated as a partnership or a disregarded entity (as
applicable) for U.S. federal, state and local income tax purposes unless such
action or election shall have been approved by the Board.

 

(f)                                    The Company shall elect, pursuant to
Section 754 of the Code, to adjust the basis of the Company’s property, with
respect to its U.S. federal income tax return for the taxable year in which the
Guardian Partners Merger occurs and any taxable year following a termination of
the Company pursuant to Section 708(b)(1)(B) of the Code, and the Company shall
cause such election to remain or be in effect for every taxable year of the
Company thereafter during which the Company is treated as a partnership for U.S.
federal income tax purposes.  The Company shall make such election with respect
to all Subsidiaries of the Company that are treated as partnerships for U.S.
federal income tax purposes in the same year the Company makes such election and
if any Subsidiary of the Company is treated as a partnership for U.S. federal
income tax purposes in a subsequent taxable year, the Company shall cause such
election to be made in such year.

 

(g)                                 Except as otherwise provided herein, all
other elections required or permitted to be made by the Company under the Code
(or applicable foreign, state or local law), including elections with respect to
any subsidiary of the Company, shall be made as may be determined by the Board
and all decisions and positions taken with respect to the Company’s or any
Subsidiary’s taxable income or tax loss (or items thereof) under the Code or
other applicable tax law shall be made in such manner as may be reasonably
determined by the Board.  Notwithstanding the foregoing, the Board shall not
make any other election for U.S. federal, state or local income tax purposes or
for franchise tax purposes and shall not make any decision or take any position
with respect to allocations of taxable income, if the Board knows or has reason
to know, or would reasonably be expected to know that such election, decision,
or position would, or would reasonably be expected to adversely affect New
Mountain Finance’s status as a Regulated Investment Company or have a
significant adverse effect on AIV Holdings, Guardian AIV or its partners and a
greater negative impact proportionally on the amount of taxable inclusions
incurred by AIV Holdings with respect to income allocated to it by the Company
than if such election, decision, or position had not been made or taken.  The
AIV Holdings Member

 

38

--------------------------------------------------------------------------------


 

may alert the Board as to any election, decision, or position that would have a
significant adverse effect on AIV Holdings, Guardian AIV or its partners.

 

6.8                               Tax Year.  The taxable year of the Company
shall be the same as its Fiscal Year.

 

6.9                               Withholding Requirements.  Notwithstanding any
provision herein to the contrary, the Board is authorized to take any and all
actions that it determines to be necessary or appropriate to ensure that the
Company satisfies any and all withholding and tax payment obligations under
Sections 1441, 1445, 1446 or any other provision of the Code or other applicable
law.  Without limiting the generality of the foregoing, the Board may withhold
from distributions the amount that it determines is required to be withheld from
the amount otherwise distributable to any Member pursuant to Article 5;
provided, however, that such amount shall be deemed to have been distributed to
such Member for purposes of applying Article 5 and this Article 6.  The Board
will not withhold any amounts from cash or other property distributable to any
Member to satisfy any withholding and tax payment obligations to the extent that
such Member demonstrates to the Board’s satisfaction that such Member is not
subject to such withholding and tax payment obligation.  In the event that the
Board withholds or incurred tax in respect of any Member for any period in
excess of the amount of cash or other property otherwise distributable to such
Member for such period (or there is a determination by any taxing authority that
the Company should have withheld or incurred any tax for any period in excess of
the tax, if any, that it actually withheld or paid for such period), such excess
amount (or such additional amount) shall be treated as a recourse loan to such
Member that shall bear interest at the rate of 10% per annum and be payable on
demand.

 

6.10                        Reports to Members.

 

(a)                                  The books of account and records of the
Company shall be audited as of the end of each Fiscal Year by the Company’s
independent public accountants.

 

(b)                                 Within one (1) calendar day after the
applicable due date for the filing of New Mountain Finance’s quarterly reports
for the end of each Fiscal Quarter of New Mountain Finance with the Commission
(or the next Business Day if the first calendar day is not a Business Day), the
Company shall send to each Person who was a Member during such period an
unaudited report setting forth the following as of the end of such Fiscal
Quarter, but the Company shall only be required to provide such information to
such Members as make a request for it in writing:

 

(i)                                     unless such Fiscal Quarter is the last
Fiscal Quarter of the Fiscal Year, an unaudited balance sheet as of the end of
such period;

 

(ii)                                  unless such Fiscal Quarter is the last
Fiscal Quarter of the Fiscal Year, an unaudited income statement of the Company
for such period;

 

(iii)                               unless such Fiscal Quarter is the last
Fiscal Quarter of the Fiscal Year, an unaudited cash flow statement of the
Company for such period; and

 

(iv)                              a statement of each Member’s Capital Account.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Within one (1) calendar day after the
applicable due date for the filing of New Mountain Finance’s annual report for
the end of each Fiscal Year of New Mountain Finance with the Commission (or the
next Business Day if the first calendar day is not a Business Day), the Company
shall send to each Person who was a Member during such period an audited report
setting forth the following as of the end of such Fiscal Year, but the Company
shall only be required to provide such information to such Members as make a
request for it in writing:

 

(i)                                     an audited balance sheet as of the end
of such Fiscal Year;

 

(ii)                                  an audited income statement of the Company
for such Fiscal Year;

 

(iii)                               an audited cash flow statement of the
Company for such Fiscal Year; and

 

(iv)                              a statement of each Member’s Capital Account.

 

(d)                                 The Company shall provide each Member with
monthly “flash reports.”

 

(e)                                  The Company shall provide each Member
annually with a copy of the Budget.

 

(f)                                    With reasonable promptness, the Board
will deliver such other information available to the Board, including financial
statements and computations, as any Member may from time to time reasonably
request in order to comply with regulatory requirements, including reporting
requirements, to which such Member is subject.

 

(g)                                 The Board shall not be deemed to be in
breach of this Section 6.10 for failure to deliver the reports and other
information under clause (b) or (c) of this Section 6.10, if the Board delivers
such information to each Member on the earlier of (i) the date such information
is provided to the lenders or the holders of any indebtedness of the Company or
filed with the Commission and (ii) a date that is within thirty (30) calendar
days of the due date set forth in clause (b) or (c) above.

 

6.11                        Auditors.  The independent registered public
accountant of the Company shall be determined by the Board, in its sole
discretion.

 

ARTICLE 7
DISSOLUTION

 

7.1                               Dissolution.

 

(a)                                  The Company shall be dissolved and
subsequently terminated upon the occurrence of the first of the following
events:

 

(i)                                     the act of the Board to dissolve the
Company;

 

(ii)                                  the entry of a decree of judicial
dissolution of the Company pursuant to § 18-802 of the LLC Act; or

 

40

--------------------------------------------------------------------------------


 

(iii)                               the termination of the legal existence of
the last remaining Member or the occurrence of any other event that causes the
last remaining Member to cease to be a Member of the Company, unless the Company
is continued without dissolution pursuant to Section 7.1(b).

 

(b)                                 Upon the occurrence of any event that causes
the last remaining Member of the Company to cease to be a Member of the Company
(other than upon continuation of the Company without dissolution upon an
assignment by the Member of all of its Interest in the Company and the admission
of the transferee as a Member pursuant to Section 8.2), to the fullest extent
permitted by law, the personal representative of such Member is hereby
authorized to, within ninety (90) days after the occurrence of the event that
terminated the continued membership of such Member in the Company, agree in
writing (i) to continue the Company and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
Member of the Company, effective as of the occurrence of the event that
terminated the continued membership of such Member in the Company.

 

(c)                                  Notwithstanding any other provision of this
Agreement, the bankruptcy (as defined in §§ 18-101(1) and 18-304 of the LLC Act)
of a Member shall not cause the Member to cease to be a Member of the Company
and, upon the occurrence of such an event, the Company shall continue without
dissolution.

 

7.2                               Winding-Up.  When the Company is dissolved,
the business and property of the Company shall be wound up in an orderly manner
by the Board or by a liquidating trustee as may be appointed by the Board (the
Board or such liquidating trustee, as the case may be, the “Liquidator”).  In
the event of dissolution, the Company shall not take any action that is
inconsistent with, or not necessary to or appropriate for, the winding-up of the
Company’s business and affairs.

 

7.3                               Final Distribution.

 

(a)                                  As soon as reasonable following the event
that caused the dissolution of the Company, the assets of the Company shall be
applied in the following manner and order:

 

(i)                                     to pay the expenses of the winding-up,
liquidation and dissolution of the Company, and all creditors of the Company,
including Members who are creditors of the Company, either by actual payment or
by making a reasonable provision therefor, in the manner, and in the order of
priority, set forth in § 18-804 of the LLC Act;

 

(ii)                                  to distribute the remaining assets of the
Company to the Members in accordance with Section 5.5(b).

 

(b)                                 If any Member has a deficit balance in its
Capital Account in excess of any unpaid Capital Contributions (if any), such
Member shall have no obligation to make any Capital Contribution to the Company
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Company or to any other Person for any purpose whatsoever.

 

41

--------------------------------------------------------------------------------


 

(c)                                  Each Member shall look solely to the assets
of the Company for the amounts distributable to it hereunder and shall have no
right or power to demand or receive property therefor from any Director or any
other Member.

 

(d)                                 The Company shall terminate when (i) all of
the assets of the Company, after payment of or due provision for all debts,
liabilities and obligations of the Company, shall have been distributed to the
Members in the manner provided for in this Agreement and (ii) the Certificate
shall have been canceled in the manner required by the LLC Act.

 

7.4                               Exchange Right Upon Dissolution.

 

(a)                                  Upon the occurrence of an event described
in Section 7.1(a), if (i) New Mountain Finance is not the sole Member at the
time of such event and (ii) prior to or concurrent with the occurrence of such
event, New Mountain Finance has adopted a plan relating to the liquidation or
dissolution of New Mountain Finance, then New Mountain Finance shall have the
right to acquire from any Non-NMF Member all (but not less than all) of the
Common Membership Units held by such Non-NMF Member in exchange for shares of
New Mountain Finance Common Stock on a one-for-one basis (the “Dissolution
Exchange Right”).  If New Mountain Finance desires to exercise its Dissolution
Exchange Right with respect to a Non-NMF Member, it shall exercise such right by
giving written notice (the “Dissolution Exchange Notice”) to such Non-NMF Member
(the “Dissolution Exchanging Non-NMF Member”) with a copy to the Company.  The
Dissolution Exchange Notice shall specify a date, which is to be as soon as
reasonable following the occurrence of the event triggering the Dissolution
Exchange Right, but in any event shall be prior to commencement of application
of the assets of the Company pursuant to Section 7.3(a)(ii), on which the
exercise of the Dissolution Exchange Right shall be completed (the “Dissolution
Exchange Date”).

 

(b)                                 On the Dissolution Exchange Date:

 

(1) the Dissolution Exchanging Non-NMF Member shall (A) transfer and surrender
to New Mountain Finance all of its Common Membership Units, (B) represent and
warrant to New Mountain Finance that such Common Membership Units are owned by
such Member free and clear of all liens and encumbrances and (C) deliver to New
Mountain Finance all transfer tax stamps or funds therefor, if required pursuant
to Section 9.1(e);

 

(2) the Company shall revise Schedule A to reflect the Transfer of the Common
Membership Units pursuant to this Section 7.4 and number of Common Membership
Units held by New Mountain Finance following the Dissolution Exchange Date and
to remove such Dissolution Exchanging Non-NMF Member; and

 

(3) New Mountain Finance shall issue the number of shares of New Mountain
Finance Common Stock equal to the number of Common Membership Units being
exchanged by such Dissolution Exchanging Non-NMF Member pursuant to the
Dissolution Exchange Right and shall represent and warrant to such Dissolution
Exchanging Non-NMF Member that such shares are validly issued, fully paid and
non-assessable; and, if the New Mountain Finance Common Stock is certificated,
New Mountain Finance shall deliver or cause to be delivered at the office of New
Mountain Finance’s transfer agent a certificate or certificates

 

42

--------------------------------------------------------------------------------


 

representing such number of shares of New Mountain Finance Common Stock issued
in the name of such Dissolution Exchanging Non-NMF Member.

 

An exchange pursuant to this Section 7.4 shall be deemed to have been effected
immediately prior to the close of business on the Dissolution Exchange Date. 
The Person or Persons in whose name or names the shares of New Mountain Finance
Common Stock are to be recorded shall be treated for all purposes as having
become the record holder or holders of such shares of New Mountain Finance
Common Stock immediately prior to the close of business on the Dissolution
Exchange Date, and may sell such shares of New Mountain Finance Common Stock as
permitted under applicable law.

 

Each Dissolution Exchanging Non-NMF Member, the Company and New Mountain Finance
shall, for U.S. federal, state and local income tax purposes, treat the exchange
as a taxable sale of such Dissolution Exchanging Non-NMF Member’s Common
Membership Units to New Mountain Finance, except as otherwise required pursuant
to a “determination” within the meaning of Section 1313 of the Code. Each
Dissolution Exchanging Non-NMF Member agrees to execute such instruments of
transfer, officer’s or other certificates or cross receipts to the extent
necessary to evidence the exchange of its Common Membership Units and as New
Mountain Finance may reasonably require in connection with the issuance of
shares of New Mountain Finance Common Stock in exchange for such Member’s Common
Membership Units.

 

ARTICLE 8
TRANSFER; SUBSTITUTION; ADJUSTMENTS

 

8.1                               Restrictions on Transfer.

 

(a)                                  No Member may Transfer all or any portion
of its Units or other Company Interests except with the written consent of the
Board in its sole discretion; provided, however, that subject to Section 8.1(b),
a Member may, without the consent of the Board, at any time Transfer any of such
Member’s Units or other Equity Interests to a Permitted Transferee of such
Member.  It is a condition to any Transfer by a Member (the “Transferring
Member”) otherwise permitted hereunder that the transferee (i) agrees to become
a party to, and be bound by the terms of, this Agreement to the same extent as
the Transferring Member and (ii) assumes by operation of law or express
agreement all of the obligations of the Transferring Member under this Agreement
or any other agreement to which such Transferring Member is a party with respect
to such Transferred Units or other Company Interests.  Any transferee, whether
or not admitted as a Member, shall take subject to the obligations of the
transferor hereunder.

 

(b)                                 In addition to any other restrictions on
Transfer herein contained, including, without limitation, the provisions of this
Article 8, any purported Transfer or assignment of a Unit or other Company
Interests by any Member in the following circumstances shall be void ab initio
(unless in the case of clause (v) below only, the consent of the Board is
obtained):

 

43

--------------------------------------------------------------------------------


 

(i)                                     to any Person who lacks the legal right,
power or capacity to own Units or other Company Interests;

 

(ii)                                  if such Transfer would cause the Company
to become, with respect to any employee benefit plan subject to Title I of
ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA) or a
“disqualified person” (as defined in Section 4975(c) of the Code);

 

(iii)                               if such Transfer would, in the opinion of
counsel to the Company, cause any portion of the assets of the Company to
constitute assets of any employee benefit plan pursuant to Department of Labor
Regulations Section 2510.3-101;

 

(iv)                              if such Transfer requires the registration of
such Units or other Company Interests pursuant to any applicable federal, state
or foreign securities laws or regulations or would otherwise materially violate
any federal, state or foreign securities laws or regulations applicable to the
Company, the Units or such Company Interests;

 

(v)                                 if such Transfer (in and by itself) subjects
the Company to be regulated under the Investment Company Act, the Investment
Advisers Act of 1940 or ERISA, each as amended;

 

(vi)                              if such Transfer would cause the Company to
fail the limitation set forth in Section 3.1(d) or would otherwise result in a
risk that the Company would be treated as a “publicly traded partnership,” as
such term is defined in Section 469(k)(2) or 7704(b) of the Code;

 

(vii)                           if such Transfer violates any applicable laws in
any material respect;

 

(viii)                        if the Company does not receive written
instruments (including, without limitation, copies of any instruments of
Transfer and such assignee’s agreement to be bound by this Agreement as an
assignee and Member) that are in a form satisfactory to the Board (in its sole
discretion); or

 

(ix)                                to any Prohibited Person.

 

8.2                               Substituted Members.

 

(a)                                  No Member shall have the right to
substitute a transferee as a Member in his or her place with respect to any
Units or other Equity Interests in the Company so Transferred (including any
transferee permitted by Section 8.1) unless (i) such Transfer is made in
compliance with the terms of this Agreement and any other agreements with the
Company to which such transferor Member is a party and (ii) such transferee
assumes and agrees to be bound, by written instrument satisfactory to the Board
pursuant to Section 8.l(b)(viii), all the rights, powers, restrictions, duties
and liabilities that were applicable to the transferor by virtue of the
transferor’s ownership of the Units or other Equity Interests in the Company
being Transferred.

 

(b)                                 Except as provided in Section 8.2(c) and
otherwise in this Agreement, a transferee who has been admitted as a Member in
accordance with Section 8.2(a) shall have all

 

44

--------------------------------------------------------------------------------


 

the rights and powers and be subject to all the restrictions, duties and
liabilities of a Member under this Agreement holding the same Units or other
Equity Interests in the Company.  The admission of any transferee as a Member
shall be subject to the provisions of Section 3.1.

 

8.3                               Effect of Void Transfers.  No Transfer of any
Units or other Equity Interests owned by a Member in violation hereof shall be
made or recorded on the books of the Company, and any such purported Transfer
shall be void and of no effect.

 

ARTICLE 9
EXCHANGE RIGHT OF NON-NMF MEMBERS

 

9.1                               Exchange Right of Non-NMF Members.

 

(a)                                  Exchange Right. Any Non-NMF Member shall be
entitled at any time and from time to time to require that New Mountain Finance
acquire all or any portion of the Common Membership Units held by such Non-NMF
Member in exchange for shares of New Mountain Finance Common Stock on a
one-for-one basis (the “Exchange Right”).  Any Non-NMF Member desiring to
exercise its Exchange Right (the “Exchanging Member”) shall exercise such right
by giving written notice (the “Exchange Notice”) to New Mountain Finance with a
copy to the Company.  The Exchange Notice shall specify the number of Common
Membership Units (the “Exchange Units”) that the Exchanging Member intends to
have New Mountain Finance acquire, whether such Exchanging Member intends to
sell the shares of New Mountain Finance Common Stock to be received for the
Exchange Units in an underwritten public offering (an “Underwritten Resale”) or
a private sale (a “Private Resale”), and a date, which is not more than sixty
(60) Business Days after delivery of the Exchange Notice or as otherwise agreed
among New Mountain Finance and such Exchanging Member, on which the exercise of
the Exchange Right shall be completed (the “Exchange Date”) unless the
Exchanging Member has timely delivered a Retraction Notice or a Termination
Notice as provided in Section 9.1(b).  In the event that the Exchanging Member
intends to sell the shares of New Mountain Finance Common Stock to be received
for its Exchange Units in an Underwritten Resale or Private Resale, such
Exchanging Member shall not deliver an Exchange Notice to New Mountain Finance
with respect to such Exchange Units until such Exchanging Member has entered
into a binding firm commitment underwriting agreement to sell such shares
(subject to customary conditions) in such Underwritten Resale or a binding
agreement to sell such shares (subject to customary conditions) in such Private
Resale.

 

(b)                                 Retraction Notice. At any time after
delivery of the Exchange Notice and no later than the Business Day prior to the
Exchange Date or as otherwise agreed between New Mountain Finance and such
Exchanging Member, the Exchanging Member may retract its Exchange Notice by
giving written notice (the “Retraction Notice”) to New Mountain Finance (with a
copy to the Company).  The timely delivery of a Retraction Notice shall
terminate all of the Exchanging Member’s, Company’s and New Mountain Finance’s
rights and obligations under this Section 9.1 arising from such Exchange Notice.
If the Exchanging Member has advised New Mountain Finance that it intends to
sell the related shares of New Mountain Finance Common Stock in an Underwritten
Resale, and either the Exchanging Member reasonably determines that market
conditions with respect to New Mountain Finance Common Stock make it inadvisable
to proceed with the Underwritten Resale or the managing underwriter for the
Underwritten Resale advises the Exchanging Member and New Mountain Finance that

 

45

--------------------------------------------------------------------------------


 

the managing underwriter does not intend to close the sale of such shares in the
Underwritten Resale, the Exchanging Member may terminate the Exchange Notice
(the “Termination Notice”) at any time prior to the Exchange Date by giving
notice to New Mountain Finance (with a copy to the Company) prior to the
Exchange Date.  All of New Mountain Finance’s and the Company’s rights and
obligations arising from the Exchange Notice shall terminate if the Exchanging
Member timely delivers a Retraction Notice or a Termination Notice as provided
in this Section 9.1(b).

 

(c)                                  Exchange Mechanics.  Unless a timely
Retraction Notice or Termination Notice has been delivered to New Mountain
Finance (with a copy to the Company) prior to the Exchange Date as set forth in
Section 9.1(b), on the Exchange Date (to be effective immediately prior to the
close of business on the Exchange Date or, in the case of an Underwritten Resale
or Private Resale, immediately prior to the closing of the Underwritten Resale
or Private Resale, respectively):

 

(1) the Exchanging Member shall (A) transfer and surrender to New Mountain
Finance the Exchange Units, (B) represent and warrant to New Mountain Finance
that the Exchange Units are owned by such Exchanging Member free and clear of
all liens and encumbrances and (C) deliver to New Mountain Finance all transfer
tax stamps or funds therefor, if required pursuant to Section 9.1(e);

 

(2) in the event that the shares of New Mountain Finance Common Stock to be
issued in exchange for the Exchanging Member’s Exchange Units are to be sold in
an Underwritten Resale or Private Resale, the Exchanging Member shall direct New
Mountain Finance to deliver directly to underwriter(s) with respect to an
Underwritten Resale or to the buyer(s) with respect to a Private Resale, as the
case may be, such shares of New Mountain Finance Common Stock;

 

(3) the Company shall revise Schedule A to reflect the Transfer of the Exchange
Units pursuant to this Section 9.1(c) and number of Common Membership Units held
by New Mountain Finance and the Exchanging Member following the Exchange Date;
and

 

(4) New Mountain Finance shall issue the number of shares of New Mountain
Finance Common Stock equal to the number of Exchange Units being exchanged
pursuant to the Exchange Notice and shall represent and warrant to the
Exchanging Member that such shares are validly issued, fully paid and
non-assessable; in the event that such shares of New Mountain Finance Common
Stock are to be sold in an Underwritten Resale or Private Resale, such shares
shall be issued in such name or names as the Exchanging Member shall have
directed, or otherwise such shares shall be issued in the name of such
Exchanging Member; and, if the New Mountain Finance Common Stock is
certificated, New Mountain Finance shall deliver or cause to be delivered at the
office of New Mountain Finance’s transfer agent a certificate or certificates
representing such number of shares of New Mountain Finance Common Stock issued
in the name of the Exchanging Member or, if such shares are to be sold in an
Underwritten Resale or Private Resale, in such other name or names as the
Exchanging Member shall have directed.

 

An exchange pursuant to this Section 9.1 shall be deemed to have been effected
immediately prior to the close of business on the Exchange Date or, in the case
of an

 

46

--------------------------------------------------------------------------------


 

Underwritten Resale or Private Resale, immediately prior to the closing of the
Underwritten Resale or Private Resale, as the case may be.  The Person or
Persons in whose name or names the shares of New Mountain Finance Common Stock
are to be recorded shall be treated for all purposes as having become the record
holder or holders of such shares of New Mountain Finance Common Stock
immediately prior to the close of business on the Exchange Date or, in the case
of an Underwritten Resale or Private Resale, immediately prior to the closing of
the Underwritten Resale or Private Resale, as the case may be, and may sell such
shares of New Mountain Finance Common Stock as permitted under applicable law.

 

If New Mountain Finance fully performs its obligations in connection pursuant to
this Section 9.1(a), its obligations with respect to such Exchanging Member’s
exercise of the Exchange Right shall be fully satisfied and discharged.  Each of
the Exchanging Member, the Company and New Mountain Finance shall, for U.S.
federal, state and local income tax purposes, treat the exchange as a taxable
sale of the Exchanging Member’s Common Membership Units to New Mountain Finance,
except as otherwise required pursuant to a “determination” within the meaning of
Section 1313 of the Code. Each Exchanging Member agrees to execute such
instruments of transfer, officer’s or other certificates or cross receipts to
the extent necessary to evidence the exchange of the Exchange Units and as New
Mountain Finance may reasonably require in connection with the issuance of
shares of New Mountain Finance Common Stock in exchange for such Member’s
Exchange Units.

 

(d)                                 Underwritten Resale or Private Resale. If
the Exchanging Member specified an Underwritten Resale or Private Resale in the
Exchange Notice, it shall, when available, attach to the Exchange Notice a copy
of a fully executed underwriting agreement with respect to such Underwritten
Resale (subject to customary conditions) or a binding agreement to sell the
related shares of New Mountain Finance Common Stock (subject to customary
conditions) with respect to such Private Resale, and such Exchanging Member
shall provide in the Exchange Notice an Exchange Date that is the same date as
the closing date specified in such underwriting agreement or sales agreement;
provided that, in such a case, the Exchange Date shall not be less than three
(3) Business Days after delivery of the Exchange Notice unless otherwise
agreed.  If the Exchanging Member specified an Underwritten Resale in the
Exchange Notice, and desires to exchange Common Membership Units in connection
with an underwriter’s over-allotment option with respect to such Underwritten
Resale, it shall deliver a subsequent Exchange Notice specifying a number of
Common Membership Units that it intends to exchange (which exchange shall be
settled in the same manner as the prior Exchange Units) and an Exchange Date
that is the same date as the closing date specified by the managing underwriter
with respect to such Underwritten Resale upon the exercise of said option.

 

(e)                                  Stamp or Similar Taxes.  The Person or
Persons requesting the issuance of certificates, if such certificates are
issued, representing shares of New Mountain Finance Common Stock upon exchange
of Common Membership Units shall pay to New Mountain Finance the amount of any
stamp or other similar tax in respect of such issuance that may be payable by
New Mountain Finance in respect of any transfer involved in such issuance or
shall establish to the satisfaction of the Company that such tax has been paid
or is not payable.

 

9.2                               Effect of Exercise of Exchange Right.  This
Agreement shall continue notwithstanding the exercise of an Exchanging Member’s
Exchange Right and all governance or other rights set forth herein in accordance
with their terms and subject to their conditions shall be

 

47

--------------------------------------------------------------------------------


 

exercised by the remaining Members and the Exchanging Member (to the extent of
such Exchanging Member’s remaining Interest in the Company).  No exercise of an
Exchanging Member’s Exchange Right shall relieve such Exchanging Member of any
prior breach of this Agreement.

 

9.3                               Reservation of New Mountain Finance Common
Stock.  New Mountain Finance shall at all times reserve and keep available out
of its authorized but unissued New Mountain Finance Common Stock, solely for the
purpose of issuance upon exchange of Common Membership Units, such number of New
Mountain Finance Common Stock that may be issuable pursuant to the Section 9.1;
provided, that nothing contained herein shall be construed to preclude New
Mountain Finance from fulfilling its obligations to issue New Mountain Finance
Common Stock pursuant to Section 9.1 by delivering New Mountain Finance Common
Stock that is held in the treasury of New Mountain Finance.  New Mountain
Finance covenants that all New Mountain Finance Common Stock that shall be
issued pursuant to Section 9.1 will, upon issue, be validly issued, fully paid
and non-assessable.

 

ARTICLE 10
MISCELLANEOUS

 

10.1                        Further Assurances.  The Board and each Member of
the Company shall, or shall cause their respective Affiliates or
Representatives, as appropriate, to, take such actions and execute and deliver
such other agreements, instruments and documents as may be necessary or
desirable in order to carry out the purposes of this Agreement.

 

10.2                        Amendments.  Except as otherwise expressly provided
in this Agreement or as required by law, this Agreement may be amended by the
written consent of the holders of Common Membership Units representing a
majority of all the Common Membership Units then outstanding; provided, however,
that no amendment may adversely affect the rights of any holder of Common
Membership Units without the consent of such holder if such amendment adversely
affects the rights of such holder other than on a pro rata basis with other
holders of Common Membership Units; provided, further, that any amendment to
Schedule B pursuant to Section 4.12(c) will not be deemed to adversely affect
the rights of any holder of Common Membership Units.

 

10.3                        Pass-Through Voting.  In accordance with the
requirements of the Investment Company Act, each of New Mountain Finance and AIV
Holdings, to the extent so required by the Investment Company Act, and any other
Member that is an investment company relying on Section 12(d)(1)(E) of the
Investment Company Act shall seek instructions from its security holders with
regard to matters submitted to the vote of the Members, and each such Member
shall vote only in accordance with such instructions.

 

10.4                        Restrictions on Disclosure of Information.  For a
period of three (3) years after the earlier of (x) the dissolution of the
Company or (y) the date upon which such Member ceases to be a Member of the
Company:

 

(a)                                  Each Member shall, and shall cause its
Affiliates and its and its Affiliates’ directors, officers, employees, agents
and Representatives to, hold in confidence, in accordance with no less than the
standards of confidentiality that it uses with respect to its own Confidential

 

48

--------------------------------------------------------------------------------


 

Information (as defined below), and in no event less than a reasonable standard
of care, all documents and Information concerning any other party hereto
furnished it by such other party or its representatives in connection with the
transactions contemplated by this Agreement which the Board notifies such Member
that it in good faith believes it is not in the best interest of the Company to
disclose or could damage the Company or its business or which the Company is
required by law or by agreement with a third party to keep confidential (the
“Confidential Information”).  Notwithstanding the foregoing, each Member and
each of its Affiliates may disclose such Confidential Information to the extent
that such Confidential Information is required, in such Member’s sole
discretion, in connection with the preparation of any financial, reserve or
other information as needed or appropriate to be included in the public filings
of such Member or is required to be disclosed to lenders of Indebtedness,
provided such lenders are under an obligation to keep such Confidential
Information confidential, or such Member or Affiliate can demonstrate that such
Confidential Information is or was (i) generally available to the public other
than by the breach of this Agreement, or (ii) lawfully acquired from a third
Person on a non-confidential basis or independently developed by, or on behalf
of, such Person.  Notwithstanding the foregoing, each Member and its Affiliates
may disclose such Confidential Information to the extent that such Person
reasonably believes it is legally compelled to disclose such Confidential
Information by judicial or administrative process or to any tribunal, agency,
Governmental Authority, including, but not limited to, the New York Stock
Exchange, or else stand liable for contempt or suffer other censure or financial
penalty or is otherwise required by law to disclose such Confidential
Information.  Each Member shall maintain, and shall cause its Affiliates to
maintain, policies and procedures, and develop such further policies and
procedures as shall from time to time become necessary or appropriate, to ensure
compliance with this Section 10.4(a).  Nothing contained in this Section 10.4
shall be deemed to limit the disclosure by a Member of its own Confidential
Information.

 

(b)                                 Each Member shall (i) not, directly or
indirectly, use the Confidential Information of the Company, except (x) as
necessary in the ordinary course of the Company’s or such Member’s business or
(y) as otherwise agreed between the Company and any Member, or disclose the
Confidential Information of the Company to any third party and (ii) inform all
of its employees to whom the Confidential Information of the Company is
entrusted or exposed of the requirements of this Section and of their
obligations relating thereto.  Notwithstanding the foregoing, in connection with
a potential merger, acquisition, disposition, financing or other transaction or
any potential Transfer of Units or New Mountain Finance Common Stock by a
Member, such Member may disclose Confidential Information of the Company to
third parties if the Member requires the recipients of such Confidential
Information to sign an agreement of confidentiality and nondisclosure reasonably
satisfactory to such Member.

 

(c)                                  The Company shall preserve the
confidentiality of all Confidential Information supplied by the Members and
their Affiliates (“Member Information”) to the same extent that a Member must
preserve the confidentiality of Confidential Information pursuant to Sections
10.4(a) and (b).

 

(d)                                 Member Information shall not be supplied by
the Company or its Subsidiaries to any Person, including any other Member, who
is not an employee of the Company or the Investment Adviser, including any
employee of a Member who is not an employee of the Company or the Investment
Adviser. Notwithstanding the foregoing, Member

 

49

--------------------------------------------------------------------------------


 

Information may be disclosed to the Member’s Representatives and to authorized
third-party contractors of the Company if the Company determines that such
disclosure is reasonably necessary to further the business of the Company, and
if such contractor executes a non-disclosure agreement preventing such
contractor from disclosing such Member Information for the benefit of each
provider of Member Information in a form reasonably acceptable to the Members
providing such Member’s Information. Member Information disclosed by any Member
to the Company or the Investment Adviser shall not be shared with any other
Member that is not the Investment Adviser without the disclosing Member’s
written consent.

 

10.5                        Injunctive Relief.  The Company and each Member
acknowledge and agree that any breach or violation of any of the terms of, or a
default under, this Agreement will cause the other Members and the Company, as
the case may be, irreparable injury for which an adequate remedy at law is not
available.  Accordingly, it is agreed that each of the Members and the Company
will be entitled to an injunction or restraining order restraining such breach,
violation or default or threatened breach, violation or default and to any other
equitable relief, including, without limitation, specific performance of the
terms and provisions of this Agreement, in addition to any other remedy to which
they may be entitled, at law or equity.  The Company and each Member further
agree that, in the event of any action for an injunction or other equitable
remedy in respect of such breach or enforcement of specific performance, it will
not assert the defense that a remedy at law would be adequate.  Nothing stated
herein shall limit any other remedies provided under this Agreement or available
to the parties at law or equity.

 

10.6                        No Third-Party Beneficiaries.  This Agreement shall
inure to the benefit of, and be binding upon, the Parties hereto and their
respective legal representatives, successors and permitted assigns and
transferees.  Except as otherwise provided in this Agreement, nothing in this
Agreement, express or implied, is intended to confer upon any other Person,
including, but not limited to, any Person named in this Agreement that is not a
Party, any rights, remedies, duties or obligations of any nature whatsoever
under or by reason of this Agreement unless and until such Person becomes a
Party.

 

10.7                        Notices.  Any notice, instruction, direction, demand
or other communication required under the terms of this Agreement shall be in
writing and shall be delivered by hand, facsimile transmission, electronic mail
or nationally recognized overnight delivery service (with postage prepaid) and
shall be deemed given when received if delivered on a Business Day during normal
business hours of the recipient or, if not so delivered, on the next Business
Day following receipt.  Notices to the Company or any Member shall be delivered
to the Company or such Member as set forth in Schedule A, as it may be revised
from time to time.

 

10.8                        Severability.  If any term or other provision of
this Agreement shall be determined by a court, administrative agency or
arbitrator to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall not render the entire Agreement invalid. Rather, this
Agreement shall be construed as if not containing the particular invalid,
illegal or unenforceable provision, and all other provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either the Company or the Members. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Company and the Members shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Members as
closely as possible in a reasonably acceptable manner to the

 

50

--------------------------------------------------------------------------------


 

end that the transactions contemplated hereby are fulfilled to the fullest
extent permitted under applicable law.

 

10.9                        Counterparts and Signature.  This Agreement may be
executed in separate counterparts, each of which shall be deemed an original and
all of which, when taken together, shall constitute one and the same
instrument.  This Agreement may be executed by electronic transmission,
including by facsimile or electronic mail, by each party hereto of a signed
signature page hereof to the other party.

 

10.10                 Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)                                  This Agreement is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Parties.

 

(b)                                 Each Party hereby expressly and irrevocably
consents and submits to the jurisdiction of each state and federal court located
in the City and County of New York, Borough of Manhattan (and each appellate
court wherever located with jurisdiction over appeals from such court) for any
action or other proceeding arising out of or relating to this Agreement, or the
negotiation, validity or performance of this Agreement, or the transactions
contemplated thereby (and agrees not to commence any action or other proceeding
relating thereto except in such courts, including to enforce any settlement,
order or award).  Each Party hereto:

 

(i)                                     consents to service of process in any
such action or proceeding in any manner permitted by the laws of the State of
New York, and also agrees that service of process by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 10.7 is sufficient and reasonably calculated to give actual notice;

 

(ii)                                  agrees that each state and federal court
located in the City and County of New York, Borough of Manhattan shall be deemed
to be a convenient forum; and

 

(iii)                               waives and agrees not to assert (by way of
motion, as a defense or otherwise), in any such action or proceeding commenced
in any state or federal court located in the City and County of New York,
Borough of Manhattan, any claim that such party is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court.

 

(c)                                  In the event of any action or other
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement, the prevailing party (as determined by the court) shall be
entitled to payment by the non-prevailing party of all costs and expenses
(including reasonable attorneys’ fees) incurred by the prevailing party,
including any costs and expenses incurred in connection with any challenge to
the jurisdiction or the convenience or propriety of venue of proceedings before
any state or federal court located in the City and County of New York, Borough
of Manhattan.

 

51

--------------------------------------------------------------------------------


 

(d)                                 Each of the Parties hereto hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any legal action or other legal proceeding directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby.  Each of the Parties hereto (a) certifies that
no Representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce that foregoing waiver and (b) acknowledges that it
and the other Parties hereto have been induced to enter into this Agreement and
the transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers set forth in this Section 10.10(d).

 

(signature page follows)

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

 

 

NEW MOUNTAIN GUARDIAN AIV, L.P.

 

 

 

By:

NEW MOUNTAIN INVESTMENTS III,

 

 

L.L.C., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

Steven B. Klinsky

 

Title:

Managing Member

 

 

 

 

 

 

 

NEW MOUNTAIN GUARDIAN PARTNERS, L.P.

 

 

 

By:

NEW MOUNTAIN GUARDIAN GP, L.L.C., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

Steven B. Klinsky

 

Title:

Managing Member

 

The Company hereby agrees to be bound by, and abide by, all of the provisions
set forth in this Agreement.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

 

 

 

By:

 

 

Name:

Paula Bosco

 

Title:

Secretary

 

 

[Signature page for Amended and Restated Limited Liability Company Agreement of
New Mountain Finance Holdings, L.L.C.]

 

53

--------------------------------------------------------------------------------


 

Schedule A

Members and Units

 

Names and Addresses

 

Member Interest
includes Common
Membership Units

 

Percentage Interest

 

 

 

 

 

 

 

New Mountain Guardian AIV, L.P.:

 

20,221,938

 

94.1654

%

 

 

 

 

 

 

787 7th Avenue, 48th Floor

 

 

 

 

 

New York, NY 10019

 

 

 

 

 

(212) 720-0300

 

 

 

 

 

Fax: (   )       -       

 

 

 

 

 

 

 

 

 

 

 

New Mountain Guardian Partners, L.P.:

 

1,252,964

 

5.8346

%

 

 

 

 

 

 

787 7th Avenue, 48th Floor

 

 

 

 

 

New York, NY 10019

 

 

 

 

 

(212) 720-0300

 

 

 

 

 

Fax: (       )       -       

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

Credit Agreement Covenants

 

The approval of the Board (including the consent of the Independent Manager (as
defined in the Credit Agreement)) is required for the Company to (a) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (b) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (d) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (e) make any assignment for the benefit of the Borrower’s
creditors, (f) admit in writing its inability to pay its debts generally as they
become due, or (g) take any action in furtherance of any of the foregoing.

 

--------------------------------------------------------------------------------


 

Exhibit 1

Form of New Mountain Guardian AIV Holdings Corporation Joinder Agreement

 

JOINDER

 

             , 2011

 

Reference is made to that certain Amended and Restated Limited Liability Company
Agreement of New Mountain Finance Holdings, L.L.C., a Delaware limited liability
company (the “Company”), dated as of 3:30 p.m. (New York City time) on May 19,
2011 (the “LLC Agreement”), by and among the members of the Company, attached
hereto as Exhibit A.

 

By and upon execution of this joinder, the undersigned (a) shall be a party to
the LLC Agreement, (b) accepts and agrees to be subject to all terms and
conditions of the LLC Agreement, (c) shall be considered a “Member” and “AIV
Holdings” thereunder and (d) shall be entitled to the rights and benefits and
subject to the duties and obligations of a Member and AIV Holdings thereunder,
in each case as fully as if the undersigned were an original signatory thereto
in such capacity.

 

In accordance with the requirements of the Investment Company Act, AIV Holdings,
to the extent so required by the Investment Company Act of 1940, as amended, and
the rules and regulations promulgated by the Securities and Exchange Commission
thereunder, shall seek instructions from its security holders with regard to
matters submitted to the vote of the Members.

 

Unless otherwise specified in writing by the undersigned, the initial address
for notices to the undersigned for purposes of the LLC Agreement is the address
for the undersigned set forth on the signature page hereto.  Pursuant to
Section 3.1(c) of the LLC Agreement, the Company shall amend Schedule A to the
LLC Agreement to reflect the admission of the undersigned as a Member and such
other information of the undersigned as indicated in Schedule A to the LLC
Agreement.  This joinder shall not otherwise constitute an amendment or waiver
of any provision of the LLC Agreement, which shall continue and remain in full
force and effect in accordance with its terms.

 

*    *    *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this joinder as of the date
first written above.

 

 

NEW MOUNTAIN FINANCE AIV HOLDINGS CORPORATION

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Address for Notices:

787 7th Avenue, 48th Floor
New York, NY 10019
(212) 720-0300
Fax: (     )      -         

 

The Company hereby agrees to be bound by, and abide by, all of the provisions
set forth in this Agreement.

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2

 

Form of New Mountain Finance Corporation Joinder Agreement

 

JOINDER

 

             , 2011

 

Reference is made to that certain Amended and Restated Limited Liability Company
Agreement of New Mountain Finance Holdings, L.L.C., a Delaware limited liability
company (the “Company”), dated as of 3:30 p.m. (New York City time) on May 19,
2011 (the “LLC Agreement”), by and among the members of the Company, attached
hereto as Exhibit A.

 

By and upon execution of this joinder, the undersigned (a) shall be a party to
the LLC Agreement, (b) accepts and agrees to be subject to all terms and
conditions of the LLC Agreement, (c) shall be considered a “Member” and “New
Mountain Finance” thereunder and (d) shall be entitled to the rights and
benefits and subject to the duties and obligations of a Member and New Mountain
Finance thereunder, in each case as fully as if the undersigned were an original
signatory thereto in such capacity.

 

Unless otherwise specified in writing by the undersigned, the initial address
for notices to the undersigned for purposes of the LLC Agreement is the address
for the undersigned set forth on the signature page hereto.  Pursuant to
Section 3.1(c) of the LLC Agreement, the Company shall amend Schedule A to the
LLC Agreement to reflect the admission of the undersigned as a Member and such
other information of the undersigned as indicated in Schedule A to the LLC
Agreement.  This joinder shall not otherwise constitute an amendment or waiver
of any provision of the LLC Agreement, which shall continue and remain in full
force and effect in accordance with its terms.

 

*    *    *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this joinder as of the date
first written above.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Address for Notices:

787 7th Avenue, 48th Floor
New York, NY 10019
(212) 720-0300
Fax: (     )      -         

 

The Company hereby agrees to be bound by, and abide by, all of the provisions
set forth in this Agreement.

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------